 
Exhibit 10.1


SUPPLY AGREEMENT


THIS SUPPLY AGREEMENT, dated as of October 6, 2010 (this “Agreement”), is made
by and between Ener1, Inc., a Florida, USA, corporation (“Ener1”), as
represented by Bruce Curtis, acting on the basis of the authority granted to him
under the bylaws of Ener1, and Open Joint Stock Company “Mobile Gas Turbine
Electric Powerplants”, a Russian corporation (“MGTES”), as represented by
General Director Oleg Valentinovich Braghin, acting on the basis of the charter
of MGTES.  Ener1 and MGTES are each referred to herein as a “Party” and,
together, as the “Parties.”


WHEREAS, Ener1 has developed or has possession of patented and proprietary
technology and other intellectual property relating to, among other things,
lithium-ion batteries and battery cells designed for various applications
including electric energy storage (collectively, “Ener1 Technology”);


WHEREAS, MGTES seeks to utilize Ener1 Technology in the implementation of a grid
energy storage system (the “GES Systems”) in Russia as part of its development
of smart-grid technologies (the “Smart-Grid Technologies Program”); and


WHEREAS, Ener1 is interested in designing, developing, manufacturing and selling
lithium-ion batteries and related products using Ener1 Technology to MGTES, and
MGTES is interested in purchasing such lithium-ion batteries and related
products from Ener1, in connection with the implementation of the GES Systems
and for such other purposes as the Parties may mutually agree, all in accordance
with the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties agree as follows:


1.            SUBJECT OF THIS AGREEMENT.


1.1          Sale and Purchase of the Units.  Ener1 undertakes to sell and
supply, within the timeframe stipulated herein, the Units (as defined below) to
MGTES (or another person designated by MGTES) and to perform and render related
works and services in connection therewith as specified in this Agreement, and
MGTES undertakes to accept and pay for such Units and related works and services
supplied as per the terms and conditions of this Agreement.  The Parties agree
that the term “Unit” means a separate, independent and ready-for-operation unit
used to power the GES Systems comprised of lithium-ion batteries and specified
battery elements, parts and equipment to be sold by Ener1 to MGTES under this
Agreement.


1.2          Specification. Each Unit shall in all respects conform to the
Specification.  The term “Specification” means the specifications set forth in
Exhibits 1A, 1B, 1C and 1D, each as amended to take into account the terms of
reference to be delivered by MGTES and described further in Section 1.4 (the
“Terms of Reference”).  The Specification shall be subject to the mutual
agreement of and signed by the Parties (or a “joint-working group” to be
established by the Parties).  The Specification may also include information
pertaining to technical specifications, bundling of the Unit components, a plan
to ensure quality of the Units, warranty periods and warranty terms for the
Units, and the value and terms of delivery of the Units.  The Parties
acknowledge and agree that the Specification is intended to supplement the terms
of this Agreement, and that if there is any conflict between the terms of this
Agreement and the Specification, the terms of this Agreement shall prevail.  The
Parties further acknowledge and agree that the Specification may be amended and
updated from time to time by mutual agreement of the Parties in accordance with
Section 1.3.  All references to “this Agreement” shall, unless the context
clearly intends otherwise, be deemed to include the Exhibits to this Agreement,
as amended, modified and supplemented by the Parties.

 
- 1 -

--------------------------------------------------------------------------------

 


1.3          Production Timeline; Changes to Specification.  The Schedule of
Work set forth in Exhibit 1В (the “Schedule of Work”) indicates the anticipated
timeline of the development and production of the Units.  The Parties
acknowledge and agree that during the engineering development stage and the
pilot production stage outlined in the Schedule of Work, modifications may be
necessary to the Specification in order to make the transactions contemplated by
this Agreement feasible, in which case each Party shall negotiate in good faith
to enter into an amendment to the Specification as, and to the extent, necessary
to accommodate such modifications, and such amended Specification, upon
execution thereof by the Parties, shall become part of this Agreement. The
procedure for introducing amendments shall be agreed by the Parties
additionally.  Notwithstanding the foregoing, Exhibit 1D sets forth the key
technical and material aspects of the Specification, the modification of which
would have a material impact on the economics or feasibility of the transactions
contemplated by this Agreement (the “Key Technical Parameters”), and any change
to the Key Technical Parameters shall be subject to a change in the Purchase
Price (as defined below) that is mutually satisfactory to the Parties.


1.4          Terms of Reference. The Terms of Reference specify, at minimum, the
following:  (i) Unit and Unit component quantity and delivery requirements, (ii)
ancillary works and services to be provided by Ener1, (iii) technical parameters
and functional properties of the Units, (iv) requirements regarding the design
and manufacture of the Units, (v) environmental, fire and other safety
requirements of the Units, (vi) technical documentation to provided with the
Units, (vii) training of the operational and maintenance staff, (viii) Unit and
Unit component labeling and packaging, and (ix) field (in-place) testing of the
Units, (x) requirements on providing reports, as well as other terms and
conditions pertaining to supply, commissioning into operation and operation of
the Units.


1.5          Unit Quality Control; Spare Parts. The Units shall be new and free
from any liens or encumbrances, and shall come with the spare parts required in
the Specification, with special tools and accessories required for assembly,
adjustment, operation and subsequent maintenance and repairs of the Units, all
as provided in the Specification.


1.6          Unit Services. The works and services related to the Units to be
provided by Ener1 shall include but not be limited to the following:


1.6.1       designing and modification, including fine-tuning, the Units to
achieve the state required in accordance with the Terms of Reference in all
respects;


1.6.2       technical support until launch and during trial industrial operation
(field testing) of the Units;


1.6.3       participation in “joint research” in accordance with Section 8 of
this Agreement; and


1.6.4       training the MGTES staff with respect to the operation and
maintenance of the Units.

 
2 (41)

--------------------------------------------------------------------------------

 


2.            PRICE OF UNITS.


2.1          Pricing. The Specification sets forth, in Exhibit 1C, the purchase
price for two Units and related equipment, services and other items.    All
amounts payable by MGTES hereunder for the Units and related equipment, services
and other items are referred to herein as the “Purchase Price”.


2.2          Items Included as Part of the Purchase Price. The Parties
acknowledge and agree that the Purchase Price includes all expenditures of Ener1
in connection with the supply of the Ener1's Units on the terms agreed by the
Parties in the Specification, including performance of accompanying works and
services, including, but not limited to expenditures on design, manufacture and
transportation of the Units to the locations indicated in the Specification
(hereinafter the “Supply Locations”), containers, packaging, transportation
insurance, customs clearance, customs fees, start-up works, training of MGTES
personnel, technical support (including supervision during installation and
start-up works), modification of the Ener1's Units to the state requirements
according to the Terms of Reference, as well as additional expenditures on
providing to obtain insurance of risks under Section 9 hereof. MGTES shall
compensate to Ener1 all customs clearance expenses for the Units in the Russian
Federation and related documented costs and expenses for custom broker services
and all required customs fees and duties pursuant to the terms of the Agreement.
MGTES shall pay for all, not included in the Purchase Price, costs related to
transporting the Units from the Supply Location to the Placement Locations.  


2.3          VAT. The Purchase Price does not include VAT which is payable by
MGTES directly to the relevant taxing authority.  With respect to each Unit and
its components and other parts to be delivered to MGTES hereunder, MGTES shall
pay all applicable VAT for such items at the time such items are imported into
the Russian Federation during customs clearance.


2.4          Changes to Purchase Price. The Purchase Price shall not be subject
to change as the Parties change the Specification unless changes are made to the
Key Technical Parameters that materially increase the production costs of the
Units.  In such situations requiring an increase in pricing, the Parties shall
negotiate in good faith to agree on a mutually acceptable increase to the
Purchase Price, and the Specification shall be amended to reflect such change.


3.            PROCEDURE AND TERMS OF PAYING FOR THE UNITS.


3.1          Payment in U.S. Dollars. All payments to be made by MGTES to Ener1
under this Agreement shall be made by wire transfer of immediately available
funds in USD.


3.2          Payment Milestones.  The payment milestones (each, a “Payment
Milestone”) Purchase Price hereunder are set forth in Exhibit 1C, including the
invoices and other documents to be submitted or obtained by Ener1 as a condition
for executing such Payment Milestones.


4.            TERMS OF SUPPLY.


4.1          General. Ener1 shall deliver the Units to MGTES on the terms DDP,
VAT excluded to the Supply Location (not including VAT) (according to Incoterms
2000), within the timeframe and on the terms agreed upon by the Parties in the
Specification.

 
3 (41)

--------------------------------------------------------------------------------

 


4.2          Incoterms-2000. For the purposes hereof, the terms of delivery and
other trade terms used to describe the obligations of the Parties with respect
to the matters described in this Section 4 shall be interpreted in accordance
with the publication INCOTERMS-2000 published by the International Chamber of
Commerce (publication № 560), unless a different interpretation is stipulated in
this Agreement.


4.3          Warranties with Respect to Delivery and Units. Ener1 hereby
warrants that: (i) delivery of the Units in accordance with this Agreement will
not violate any agreements to which Ener1 is subject in any material manner,
(ii) the Units will be new and unused, and not encumbered by any liens or other
encumbrances, and (iii) the Units will not violate any third party’s
intellectual property rights, including patent and licensing rights. Should
Ener1 be in breach of this Section 4.3, Ener1 shall, independently and at its
own expense, cure such breaches as promptly as practicable, and reimburse MGTES
for its real damage incurred as a result of such breach.


4.4          Packaging. Packaging and labeling of the Units, as well as
documentation for the Units, shall be in compliance with the requirements set
forth in the Specification in all respects. Notwithstanding the foregoing
sentence, Ener1 shall deliver the Units in containers and packaging that
guarantee their preservation while in transit to the applicable Placement
Location (as defined in Exhibit 1A). In particular, the packaging shall, without
any limitations, be able to endure intense lifting-transportation handling and
exposure to extreme temperatures, salt and precipitation during transportation
by sea, as well as outdoor storage, all to the extent customary for the type of
Units being shipped as well as shipping method and location.  For these
purposes, MGTES shall specify the restrictions on dimensions of the packaged
Units and their weight so that all cargo packages shipped to MGTES hereunder
comply with all applicable laws and regulations of the Russian Federation.


4.5          Supply Schedule. The shipping and delivery schedule of the Units
shall be consistent with the anticipated timeline in the Specification. Both
Parties shall use good faith and commercially reasonable efforts to meet the
target dates set forth in the Specification. If Ener1 has reason to believe that
a shipping/supply will be delayed, Ener1 shall promptly notify MGTES of such
possible delay, including a description of the extent and cause of the delay. If
Ener1 is late in shipping/supplying a Unit in accordance with the Specification
(after giving effect to any valid postponements contemplated by the
Specification), MGTES shall be entitled to receive liquidated damages in
accordance with the applicable provisions of Section 13. For purposes hereof,
(i) a Unit shall be deemed supplied on the date on which the Parties or their
authorized representatives sign the Report on External Examination of the Units'
transportation package (Attachment 1B, Table 2, Cl. 3) for such Unit at the
Supply Location, and (ii) a Unit shall be deemed shipped on the date on which
Ener1 has transferred such Unit to the applicable carrier at the shipping
location as specified in the Specification (the “Shipping Location”), which date
is specified in the appropriate report document indicated in the Specification.


4.6           Risk of Loss and Ownership Title. The ownership title to the Units
shall be passed by Ener1 to MGTES at the time of signing the reporting documents
for Stage No. 1, as indicated in Specification (Exhibit 1B, Table 2, Cl. 1)).
Risk of loss, damage and destruction of the Units will simultaneously pass to
MGTES upon delivery of the Units to the Supply Location in accordance with the
Specification.


5.            DOCUMENTATION AND CERTIFICATION.


5.1          Governmental Approvals.  The Parties shall cooperate in good faith
to ensure that the Units conform to and be accompanied by appropriate
certificates, permits and other documents required by the applicable laws and
regulations of the Russian Federation, which may include:

 
4 (41)

--------------------------------------------------------------------------------

 


5.1.1       a permit for use, issued by bodies of Rostechnadzor of the Russian
Federation;


5.1.2       a GOST-R certificate of conformity;


5.1.3       a positive industrial safety expert review; and


5.1.4       an environmental certificate of conformity (or a letter regarding
the permit for use) issued by the bodies of Rospotrebnadzor of the Russian
Federation;


5.2          Allocation of Responsibilities for Governmental Approvals.  Any
expenses involved in obtaining documents and certifications specified in Section
5.1 shall be borne by Ener1. Ener1 shall obtain all such documents and
certifications in place at least 30 calendar days before the date on which the
first Unit is commissioned for pilot operation.


5.2.1 Government Delays. Neither Party shall have any liability toward the other
Party, or pay any penalty or liquidated damages pursuant to any provision of
this Agreement, due to any delay in performance of an obligation under this
Agreement that is due directly or indirectly to the unjustified refusal or delay
to issue certificates, permits or other documents required pursuant to the
applicable laws and regulations of the Russian Federation or the U.S.A.,
provided that the Party that has not performed its obligation to obtain a such
permit or certificate has timely submitted all data and documents required
pursuant to the applicable laws and regulations of the Russian Federation or the
U.S.A. and that such refusal or delay occurred due to an unjustified action or
inaction of Russian federal state administrative bodies or administrative bodies
of the U.S.A. which are beyond the control of the defaulting Party.


5.3          Unit-Related Documents. Ener1 shall, simultaneously with supply of
the Units, deliver the following documents  to MGTES as specified in the
Specification in connection with the supply of the Units, unless otherwise
agreed to by the Parties:


5.3.1       packing lists and shipping specifications;


5.3.2       Ener1's warranty certificates;


5.3.3       certificate of origin;


5.3.4       technical documentation indicated in the Specification;


5.3.5       documents required, as per the effective Russian Federation
legislation, for refunding VAT paid by MGTES in accordance with Section 2.3; or


5.3.6       such other documents mutually agreed to by the Parties.


5.4          Documents in Russian. The list of documents to be presented in
Russian shall be set forth in the Specification.


5.5          Evaluation Tests and Documentation.  In order to conduct an
evaluation of the Units for their use as part of the Unified National Power Grid
of the Russian Federation (RF UNPG), the Parties agree on the following
procedures:

 
5 (41)

--------------------------------------------------------------------------------

 


5.5.1       the Parties shall jointly prepare a set of documents to conduct
evaluation, including a list of metrics whereby tests of the Units must be
performed for Unit evaluation purposes (the “Evaluation Tests”), as well as the
range of permissible values of such metrics;


5.5.2       Ener1, within a timeframe agreed upon with MGTES and using MGTES
experts, shall conduct Evaluation Tests of the Units by means of an
international organization specialized is in the area of consulting, testing and
certifying power engineering equipment (for instance, KEMA);


5.5.3       in the event of an unsatisfactory result of Evaluation Tests, Ener1,
at its own expense, shall fine-tune the Units and perform repeat Evaluation
Tests following the procedure stipulated in Section 5.5.2;


5.5.4       Ener1 shall submit Evaluation Test results to MGTES for approval;
and


5.5.5       following approval by MGTES of the Evaluation Test results, the
Units shall be considered compliant, in which case, the Parties shall sign a
report on evaluating the Units.


6.            UNIT ACCEPTANCE.


6.1          General. Stages of Unit acceptance (each, an “Acceptance
Stage”) shall be as set forth in the Specification.  Ener1 shall, at least 14
calendar days before the proposed acceptance date with respect to an Acceptance
Stage taking place within the USA, or 7 calendar days before the proposed
acceptance date with respect to an Acceptance Stage taking place within the
Russian Federation, notify MGTES in writing, including via facsimile
communication, of such proposed acceptance date for such Acceptance Stage. In
turn, MGTES shall notify Ener1, at least 7 calendar days before a proposed
acceptance date, on the stages of the Units acceptance at the Placement
Locations, of such proposed date of the Units acceptance, and such notice shall
be in writing, including via facsimile communication.  Each Party shall make one
or more of its authorized representatives available for each such Acceptance
Stage (save for the stage No.2 specified in the Specification), and such
representative shall be authorized to deem the applicable Acceptance Stage
satisfied (or unsatisfied) on behalf of such Party in accordance with
Section 6.2.


6.2          Testing and Acceptance Report.  Testing and demonstration for each
Acceptance Stage shall be performed in the presence of an authorized Ener1
representative and an authorized MGTES representative, except as otherwise
provided in the Specification. The date of Unit acceptance for the respective
stage shall be the date of signing by the Parties of the respective report
documents listed in the Specification.


If the authorized representatives of Ener1 and/or MGTES, who have been informed
of the place and time of Unit acceptance in according with Clause 6.1 hereof,
fail to appear for the Unit acceptance on any stage of acceptance a record of
this shall be made in the respective Unit acceptance act, the acceptance is
performed and the act is signed by the representatives who have come. In this
case, the act shall have legal force.


6.3          Scope and Timeframe.  The timeframes, report documents and scope of
Unit acceptance for each Acceptance Stage shall be set forth in the
Specification.  The draft report documents for an Acceptance Stage shall be
prepared by Ener1 and forwarded to MGTES in advance for approval, such approval
not to be unreasonably withheld, prior to the date on which the applicable
Acceptance Stage is to be held.

 
6 (41)

--------------------------------------------------------------------------------

 


6.4          Breach by Ener1. If, prior to an Acceptance Stage, Ener1 is in
breach of this Agreement, MGTES shall have the right to withhold approval of
such Acceptance Stage until such breach has been cured to MGTES’s reasonable
satisfaction.


6.5          Claims for Defects, detected after the acceptance. In instances
when the damage to packaging or a shortage of Units or their separate components
could not have been detected during the visual inspection performed when the
Units were supplied to the Supply Location, MGTES shall be entitled to make
claims for quantity and integrity of the Units within 30 calendar days from the
date of the Unit acceptance act for the respective stage. In this case, Ener1
shall be obliged to repair the detected defects within the terms indicated in
Clause 6.8 hereof.


6.6          Damage Identified during acceptance. If, in the course of Unit
acceptance, violations of provisions contained in this Agreement are identified,
MGTES shall prepare a “Reclamation act” that specifies the violations identified
and actions required to be taken by the Parties to remedy them, and the act
shall be signed by both Parties. The act shall constitute grounds for MGTES not
to sign the acceptance act for the applicable Unit acceptance stage and not to
pay the remainder of the amounts due for the Units, which do not comply with the
requirements of the Agreement or are supplied in violation of its terms. In such
event Ener1 shall eliminate the revealed violations within the timeframes
specified in Clause 6.8 hereof.


6.7          Damage Identified with respect to Quality. MGTES may accept a Unit
or Unit components, as far as their quantity, without conducting a preliminary
inspection of their quality if such Unit or Unit components are contained within
proper containers and packaging and lack visible defects. MGTES may, following
acceptance of such Unit or Unit components as far as quantity, inspect their
quality, including by way of conducting necessary tests during starting-up and
adjustment works and putting into operation, and, should defects then be
identified, shall notify Ener1 of such defects in writing.  In that case, Ener1
shall be required to correct such defects within the timeframe specified in
Section 6.8.


6.8          Damage Correction Procedures.  If, in the course of Unit acceptance
pursuant to Section 6.5, 6.6 or 6.7, the Parties have identified that a Unit is
not complete and/or fail to conform to the quality requirements as set forth in
the Specification, the Parties shall determine, in a supplemental agreement
hereto (an “Agreement to Correct Units”), a reasonable period of time for
delivering the parts of such Unit that failed to be delivered and/or replacing
the defective parts of such Unit, which shall not relieve Ener1 from liability
under Section 13. Should Ener1 fail to remove identified violations within the
timeframe specified in the applicable Agreement to Correct Units, MGTES may make
claims against Ener1 concerning proper performance of this Agreement, in the
amount of reasonable expenses incurred by it in removing the defects and
confirmed by appropriate documentation. Payment of expenses incurred in remedial
action and of penalties shall not relieve Ener1 from the obligation to transfer,
at the request of MGTES, short-supplied Unit components and/or replace defective
parts of the applicable Unit.


6.9          Rejection of Unit.  MGTES may decline a Unit delivered in violation
of the product range, completeness, quantity and/or quality requirements
specified in the Specification by giving written notice thereof to Ener1 (a
“Rejection Notice”) if Ener1 fails to perform its obligations to correct such
violation in all respects within one hundred (100) calendar days of the date on
which MGTES notified Ener1 of such violation in writing pursuant to Section 6.5,
6.6 or 6.7 (or such date on which such violation was to be corrected pursuant to
an Agreement to Correct Units).  If MGTES delivers a Rejection Notice, the Unit
subject to such Rejection Notice shall not be accepted, shall not be paid for,
and Ener1 shall return previously paid amounts with respect to such Unit within
30 calendar days of the date on which such Rejection Notice was delivered to
Ener1, and Ener1 shall reimburse MGTES for related, documented damages.

 
7 (41)

--------------------------------------------------------------------------------

 


6.10        Ener1 Representatives. Ener1 based on a written request of MGTES
shall make its representatives available to arrive to the place indicated in
MGTES’s request and advise MGTES on the causes of any defects or deficiencies in
the Units, the anticipated timeframe for curing any such defects or
deficiencies, and any other inquiries reasonably made by MGTES with respect
thereto. If a representative of Ener1 does not arrive for consideration of
defects detected during the acceptance of the Units and completion of a
respective Act during the terms indicated in MGTES’s request, MGTES shall
involve an independent expert (hereinafter ”Expert”). The competence of the
Expert in the question of determining the quantity and quality of the Units
shall be confirmed by the licenses and certificates of the Expert. The costs of
involving such an Expert shall be compensated by Ener1 based on confirming
documents.


6.11        Disputes. If the Parties are unable to agree on the nature,
significance, quantity or any other aspect of a defect and/or deficiency in a
Unit or Unit components, an independent expert reasonably acceptable to both
Parties shall be appointed to evaluate and mediate the dispute.  The conclusion
of the expert on the questions that arose during the Unit acceptance is final
and all the actions of the Parties shall be based on this decision and shall not
contradict it. The guilty Party shall bear all of the costs of such expert.


7.            WARRANTIES.


7.1          Conformance with Specification.  Ener1 shall ensure conformity of
the quality of the Units supplied hereunder to the requirements contained in the
Specification in all respects.  MGTES is required to promptly notify Ener1 in
writing of any and all matters of non-conformity.  The Parties shall enter into
an Agreement to Correct Units with respect to any such non-conformity in
accordance with Section 6.8.


7.2          Warranty Period.  The total warranty period for each Unit warranty
under this Section 7 shall commence on the date of the signing act of acceptance
of the putting Units into
pilot launch of each Unit as set out in Table 3 and expire on the date that is
1,278 days after such date.  The first 548 days of the warranty will cover the
trial industrial operation period of the Units (including guarantees indicated
in the Specification on Capacity of the accumulator battery of the Units, AC
Nominal Power, efficiency of the Units during double transformation and Unit
Utilization Factor) and materials and workmanship, and the remaining 730 days of
the warranty will cover parts, assemblies, materials and workmanship only.


In the event the Units are replaced within the effective Warranty Period, Ener1
shall provide a warranty for such Units for the period equal to the initial
period specified in this Section.


In the event the Units are repaired under Warranty, the Warranty Period shall be
extended by the duration of the period within which the Units were not used due
to the revealed defects.


The parts supplied in the replacement of defective parts or new parts supplied
for the warranty repair shall be subject to a new warranty period equal to the
period specified in this Section and applied on the same conditions. This
measure shall not cover the remaining parts of the Units with respect to which
the warranty period will be extended by the duration of the period within which
the Units were not used due to revealed defects.

 
8 (41)

--------------------------------------------------------------------------------

 


7.3          Provision of Experts. Should defects in the Units be identified
during the warranty period, Ener1 shall ensure the arrival of one or more of its
experts within five business days (including time required for travel) of
receipt of a written request from MGTES to cure such defect.  For the purposes
of proper performance of its obligations hereunder, Ener1 undertakes to ensure
the presence of a service engineer within the Russian Federation to provide
warranty maintenance of the Units throughout their warranty period.  The cost of
travel, as agreed upon by the Parties, to the Placement Locations and living
expenses of the service engineer while providing maintenance services for the
Units shall be borne by Ener1, subject to subsequent reimbursement by MGTES
based on supporting documents.


7.4          Technical Support. In addition to other obligations indicated in
this Agreement, Ener1 shall provide “round-the-clock” technical support for
MGTES (by phone and via e-mail), and, upon the occurrence of an emergency with
respect to the Units supplied, supply immediately the spare parts required for
repairing the same.  The purchase price for spare parts and services supplied
following expiration of the warranty period shall be mutually agreed to by the
Parties in good faith prior to or contemporaneously with any such emergency
repair.


7.5          Spare Parts. At MGTES’s request, Ener1 shall, as promptly as
possible, replenish MGTES’s spare parts reserve. The purchase price, procedure
and timeframe for replenishing the replacement part reserve shall be mutually
agreed to by the Parties prior to shipment of such parts to MGTES.


7.6          Maintenance and Support.  During installation, startup and launch
of the Units into operation, as well as during trial industrial operation of the
Units, Ener1, at MGTES’s request, shall provide the necessary maintenance and
support, including supervision during Unit installation, start-up, Unit testing,
supervision of the putting of Units into trial industrial operation, training of
operating and maintenance staff, technical support and field (in-place) testing
in the course of trial industrial operation of the Units, all as set forth in
the Specification.


MGTES shall operate and maintain the Units in compliance with the operating and
maintenance instructions furnished by Ener1. MGTES shall perform or arrange for
all necessary routine, and non-routine inspections, and maintenance and overhaul
of the Units under the supervision of Ener1. Ener1 shall carry out all work to
repair the Units and deliver spare parts for maintenance and overhaul during the
Warranty period.


For the purposes of proper performance of its obligations before MGTES, Ener1
undertakes to ensure the presence of a service engineer in the Russian
Federation to provide service and warranty maintenance of the Units supplied by
Ener1 throughout their warranty period after putting them into the industrial
operation. The cost of travel, as agreed upon by the Parties, to the Placement
Locations and living expenses of the service engineer while providing
maintenance services for the Units shall be borne by Ener1, subject to
subsequent reimbursement by MGTES based on supporting documents.


7.7          Investigation by Ener1.  Ener1 undertakes to arrange for prompt
participation of its representatives in investigating technological disruptions
in the work of the Units.


7.8          Exchange of Information.  Ener1 and MGTES shall endeavor to
promptly inform the other Party of any information that may be material to the
improvement of the Units.

 
9 (41)

--------------------------------------------------------------------------------

 


8.            JOINT ANALYSIS.


8.1          Field (On-Site) Testing. Following the installation and pilot
launch of a Unit, the Parties will conduct comprehensive field testing and
analysis of the obtained results (“Field Testing”) of such Unit to, among other
things, evaluate its performance characteristics, assess utility and obtain
design feedback.  Field Testing will be performed in accordance with the
Specification in a manner that is mutually agreed to by the Parties. It is
anticipated that Field Testing will occur over a period of eighteen (18) months,
and that the program will include the installation and uses of necessary
high-accuracy remote data monitoring and recording systems to be supplied by
Ener1. The cost of these systems is included in the cost of the Units.


8.2          Economic Viability Analysis.  The Parties will jointly conduct an
economic viability analysis of all potential energy storage uses for lithium-ion
batteries and other Ener1 Technology. Among other things, the economic viability
analysis will seek to identify those applications suitable, among others, for
the Smart-Grid Technologies Program to create a prioritized list of potential
projects. Ener1 and MGTES shall jointly set up working groups comprised of their
personnel to conduct testing, selection and identification of priority applied
solutions in the energy storage area, and to design and develop a GES System for
the selected priority applied solutions. The ultimate goal is to jointly develop
a GES System to be used in power grids. The procedure and timeframe for the
economic viability analysis shall be on terms mutually agreed to by the Parties
in a separate agreement.


8.3          Localization.  The Parties will consider the availability of raw
materials and qualified personnel and evaluate market conditions to determine
the feasibility of producing lithium-ion batteries and use of related technology
in the Russian Federation. The procedure and timeframe for measures on arranging
localization shall be on terms mutually agreed to by the Parties in a separate
agreement.


8.4          Results Confidential.  The result of the joint analysis indicated
in this Section 8 shall constitute confidential information and property of
MGTES, provided that information that constituted Confidential Information or
Intellectual Property of Ener1 at the time disclosed or provided by Ener1 in
connection with such analysis shall remain Confidential Information and/or
Intellectual Property of Ener1.  In the absence of preliminary written consent
from MGTES, Ener1 cannot transfer to third parties any information obtained as a
result of performing such joint analysis indicated in Section 8.


8.5          Expenses. Each party shall bear its own expenses incurred in
connection with holding the joint analysis indicated in this Section 8.


9.            INSURANCE AGAINST RISKS.


9.1          General. Ener1 undertakes to maintain, with a top-class insurance
company, insurance against general liability in delivery of the Units.  Ener1
shall bear the costs of such insurance, provided that MGTES shall promptly
reimburse Ener1 for all such documented costs.


9.2          Proof of Insurance. Ener1 shall present proof of such insurance to
MGTES in the form of an original of the insurance policy along with the
documents transferred under Acceptance Phase 1 indicated in the
Specification.  Such insurance shall cover any and all risks of accidental loss
of or damage to the Units until the risk of loss with respect to the Units
passes to MGTES, which shall be at the Supply Location of such Units.

 
10 (41)

--------------------------------------------------------------------------------

 


9.3          Insurance Type. The Units must be insured “for all risks” (terms of
provision “А” of the Institute of London Underwriters № 252 1/1/82) for the
purposes of transportation from the manufacturer to the Supply Location.  For
purposes of this Section 9.3, insurance must cover all events of wreckage, loss
or damage to the entire cargo or part thereof occurring for any reason of
accidental nature, and also must cover costs of general average and salvage,
distributed or established in accordance with the shipping contract and/or
effective regulatory acts of the relevant state in whose territory the cargo was
located at the moment of its wreckage, loss, damage and with the established
business customs and caused by the necessity to avoid loss for any reason. The
beneficiary under such insurance policy shall be MGTES. Ener1 shall obtain
MGTES’s approval in advance pertaining to the form of such insurance policy and
the insurance company.


9.4          Coverage Limits. The insured sum under the cargo insurance policy
shall be established in the amount of the Purchase Price of the Units.


10.          REPRESENTATIONS AND WARRANTIES.


10.1        Representations by Ener1.  Ener1 represents and warrants that, as of
the date hereof: (i) it is duly organized and validly existing under the laws of
the State of Florida, USA and has full corporate power and authority to enter
into this Agreement; (ii) the Board of Directors of Ener1 approved this
Agreement at a meeting held on October 1, 2010, and Ener1 has taken all
corporate actions necessary to authorize the execution and delivery of this
Agreement and the performance of its obligations under this Agreement; and (iii)
the performance of its obligations under this Agreement does not conflict with,
or constitute a default under, its charter documents, any of its contractual
obligation or any court order applicable to it.


10.2        Representations by MGTES.  MGTES represents and warrants that, as of
the date hereof:  (i) MGTES is duly organized and validly existing under the
laws of the Russian Federation and has full corporate power and authority to
enter into this Agreement; (ii) the Board of Directors of MGTES shall consider
and approve this Agreement at a meeting scheduled to be held no later than on
October 31, 2010; MGTES's obligation to perform its obligations under this
Agreement and Ener1's right to claim MGTES's liability hereof is conditional
upon receipt of the requisite approval of the Board of Directors of MGTES as
provided for herein and once such approval has been obtained to approve this
Agreement MGTES shall provide to Ener1 written notice (that further will be
accompanied by a notarized extract from the Minutes of Board of Directors)
evidencing that the Agreement has been approved, and as of the date of such
decision, MGTES will have taken all corporate actions necessary to authorize the
execution and delivery of this Agreement and the performance of its obligations
under this Agreement, provided further, however, that for each day after October
22, 2010 that this Agreement remains contingent upon approval as provided for
herein, all dates set forth in Exhibit 1B shall be extended by 1 day; and (iii)
the performance of its obligations under this Agreement does not conflict with,
or constitute a default under, its charter documents, any of its contractual
obligation or any court order applicable to it.

 
11 (41)

--------------------------------------------------------------------------------

 


11.          INTELLECTUAL PROPERTY RIGHTS.


11.1        Ener1 Intellectual Property Rights. Notwithstanding any provision in
this Agreement to the contrary, as between MGTES and Ener1, Ener1 shall retain
exclusive ownership of all right, title and interest, throughout the world, in
all Intellectual Property (as defined below) relating to the Units (and any
other products supplied by Ener1 hereunder) or the manufacture and/or
development of the Units or such other products (the “Ener1 IP Rights”), whether
or not based on materials, information, advice and the like received by Ener1
from MGTES or any other party, and whether or not developed independently or
collaboratively with MGTES or any other party.  For the avoidance of doubt, as
between MGTES and Ener1, Ener1 exclusively owns and will own all Intellectual
Property relating to the lithium-ion battery technology and all derivatives
thereof incorporated into the Units or used in the manufacture and/or
development of the Units.  Nothing in this Agreement shall be deemed to
constitute a transfer of Intellectual Property from Ener1 to MGTES, or to any
other party.  Ener1 and MGTES shall retain all rights in their respective
trademarks and trade names.  MGTES undertakes not to alter or remove any of
Ener1’s trademarks and shall not use any of Ener1’s trademarks or trade names
without Ener1’s prior written consent.


11.2        Covenants of MGTES. MGTES will not directly or indirectly: (i)
challenge or contest the validity or enforceability of any of the Ener1 IP
Rights, or any Ener1 trademarks or trade names; (ii) dispute the validity,
enforceability or Ener1’s exclusive ownership of any of the Ener1 IP Rights, or
any Ener1 trademarks or trade names, or initiate or participate in any
proceeding opposing the grant of any license, patent, trademark or other
intellectual property right, or challenging any patent or trademark application
in connection with any matter that is a part of the Ener1 IP Rights or any Ener1
trademarks or trade names; (iii) apply to register or otherwise obtain
registration of any Ener1 IP Rights or any Ener1 trademarks or trade names; or
(iv) assist any other party to do any of the foregoing.


11.3        Definition of “Intellectual Property”. As used herein, the term
“Intellectual Property” means any and all U.S. or foreign patents, patent
applications, copyrights and copyright registrations and applications,
inventions, invention disclosures, protected formulae, formulations, processes,
methods, trade secrets, computer software, computer programs and source codes,
manufacturing research and similar technical information, know-how, customer and
supplier information, assembly and test data drawings or royalty rights, with
the exception of joint analysis indicated in Section 8 hereof.


12.          CONFIDENTIALITY.


12.1        General.  Each Party ( the “Receiving Party”) agrees (i) to hold the
Confidential Information (as defined below) of the other Party (the “Disclosing
Party”) in strict confidence and to take all precautions to protect such
Confidential Information (including, without limitation, all precautions the
Receiving Party employs with respect to its own Confidential Information), (ii)
not to disclose any Confidential Information or any information derived
therefrom to any third party; provided, however, that the Receiving Party may
disclose Confidential Information to any of its officers, directors, employees,
associates, agents, attorneys, financial advisors or auditors (collectively,
“Representatives”) who need to know such information for purposes of
implementing the terms of this Agreement, but only if such Representatives are
advised of this Agreement and agree to abide by its terms, and only if the
Receiving Party agrees it shall be liable for any breach by such Representatives
of the confidentiality obligations contained herein, and (iii) not to make any
use whatsoever at any time of such Confidential Information except to implement
the terms of this Agreement.  Without granting any right or license, the
Disclosing Party agrees that the foregoing clauses (i), (ii) and (iii) shall not
apply with respect to any information that the Receiving Party conclusively
documents (a) is, through no improper action or inaction by the Receiving Party
or any affiliate or Representative of the Receiving Party, generally available
to the public, (b) was in its possession or known by it prior to receipt of such
information from the Disclosing Party, (c) was lawfully disclosed to it by a
third party not under a duty of confidentiality with respect to such
information, provided the Receiving Party complies with any restrictions imposed
on it by such third party, or (d) was developed by the Receiving Party without
the use of any Confidential Information of the Disclosing Party.

 
12 (41)

--------------------------------------------------------------------------------

 


12.2        Disclosure under Legal Process.  The Receiving Party may disclose
Confidential Information to the extent such disclosure is required by the order
of any court or regulatory authority; provided, however, that the Receiving
Party (i) shall use diligent efforts to limit such disclosure and (ii) shall
provide the Disclosing Party with prior written notice of such disclosure for
the purpose of taking other measures to prevent such disclosure.


12.3        Return of Confidential Information.  The Receiving Party
acknowledges and agrees that all Confidential Information will remain the
property of the Disclosing Party and will be promptly returned or destroyed upon
the Disclosing Party’s request.  The Receiving Party will promptly inform the
Disclosing Party if it becomes aware of any misappropriation, misuse or improper
disclosure of any Confidential Information or any breach of this Agreement by
the Receiving Party or its Representatives.  Immediately upon (i) the
termination of this Agreement in accordance with the terms hereof, or (ii) a
request made at any time by the Disclosing Party, the Receiving Party will
deliver to the Disclosing Party all Confidential Information of the Disclosing
Party in the possession of the Receiving Party or its Representatives, including
all documents or media containing any such Confidential Information and any and
all copies or extracts thereof, whether prepared by the Receiving Party or the
Disclosing Party.


12.4        Reverse Engineering.  The Receiving Party agrees not to copy, alter,
modify, reverse engineer, or attempt to derive the composition or underlying
information, structure or ideas of any Confidential Information and must not
remove, overprint, deface or change any notice of confidentiality, copyright,
trademark, logo, legend or other notices of ownership from any originals or
copies of Confidential Information it receives from the Disclosing Party.


12.5        Duration.  The Parties’ obligations hereunder with respect to any
Confidential Information disclosed hereunder will survive for a period of five
years from the last date on which any such Confidential Information was
disclosed, provided that the Parties’ obligations hereunder with respect to any
Confidential Information that also constitutes Intellectual Property will
survive indefinitely.


12.6        Definition of Confidential Information.  As used herein, the term
“Confidential Information” means any technical or business information of a
Disclosing Party or any of its affiliates, regardless of whether such
information is specifically designated as confidential and regardless of whether
such information is conveyed or maintained in written, oral, graphic, physical,
electronic, or other form.  Confidential Information may include, without
limitation, unpublished patent applications, inventions, trade secrets,
know-how, show-how, processes, procedures, formulae, products, drawings,
materials, apparatus, methods, customer or supplier specifications or
requirements, computer software and other data, technical documentation or
specifications, plans, records, test results, permissions, licenses and
approvals, telephone numbers, e-mail addresses and names, techniques, business
operations, financial information (including pricing and costing), customer
and/or supplier information, distribution information, and other records and
information.


13.          LIABILITY OF THE PARTIES.


13.1        General.  Ener1 shall supply the Units in accordance with this
Agreement.  If Ener1 becomes aware of a possible delay in the performance of any
of its obligations under this Agreement, it shall promptly notify MGTES in
writing of the possible delay, its expected duration and cause (causes) of the
delay.  If there is a delay in the performance by Ener1 of any of its
obligations under this Agreement, and such delay is not the result of MGTES’s
fault, or any Force Majeure, MGTES, at its discretion, may extend the deadline
for the performance by Ener1 of its obligations hereunder and/or impose any
applicable liquidated damages described in Section 13.2.

 
13 (41)

--------------------------------------------------------------------------------

 


13.2        Liquidated Damages. The following liquidated damages may apply for a
breach by Ener1 of its obligations under this Agreement with respect to each
Unit:


13.2.1     for a delay in shipping such Unit from its Shipping Location caused
by Ener1, in the amount of USD 20,000 for each calendar day of such delay, not
to exceed USD 2,000,000 in total for each Unit;


13.2.2     for exceeding the time allocated for assembling and putting into
pilot operation in the  applicable Placement Location, as referred to in Table 1
of Exhibit 1B, and such delay is caused by Ener1 and is not due to violation of
instructions of chief engineers of Ener1 regarding performance of work by MGTES
or its contractors, in the amount of USD 20,000 for each calendar day of such
delay, not to exceed USD 2,000,000 in total per each Unit (the aforementioned
timeframe for assembly and putting into pilot operation at the relevant
operating location shall be defined as the difference between the date of Unit
delivery to the applicable Placement Location and the date of putting such Unit
into the pilot operation, less the delay in obtaining permits from the bodies of
the Federal Service of the Russian Federation for Environmental, Technological
and Nuclear Oversight to put Units into pilot operation, as indicated in the
Schedule of Work, that occurred through no fault of Ener1).


13.2.3     for a delay in transferring a set of documents regarding the 3rd
stage of submission of project documentation for such Unit, as indicated in
clause 1 of Exhibit 1A, and such delay is caused by Ener1, in the amount of USD
3,200 for each calendar day of such delay, not to exceed USD 320,000 in total;


13.2.4     for such Unit’s failure, during a warranty test, to achieve the
values of guaranteed technical ratios indicated in the Specification (Exhibit
1D,clause 3.5 and 3.6), in the amount of:
 
(a)           USD 10,000 for each kilowatt-hour short of the Battery Capacity;


(b)          USD 10,000 for each kilowatt short of the Rated Power of the
Battery accounting for losses on own needs;


(c)          USD 384 for each 0.1 % short of the system’s round trip efficiency
ratio; and
(d)          USD 720 for each 0.1 % short of the Unit Capacity Utilization
Factor;


Provided that the aggregate amount of liquidated damages for which Ener1 is
liable for under this Section 13.2 with respect to a Unit shall not exceed 10%
of the value of such Unit agreed by the parties in the Specification.


Should a Unit fail to achieve guaranteed performance ratios for the items
described in clauses (a), (b) and (c) of this Section as required in the
Specification, Ener1 may, during a period of time agreed with MGTES, modify such
Unit and conduct repeat warranty tests at its own expense. Should such Unit
again fail to achieve guaranteed performance ratios for the items described in
clauses (a), (b) and (c) of this Section as required in the Specification, MGTES
may demand payment of the penalties stipulated by Section 13.2.4.

 
14 (41)

--------------------------------------------------------------------------------

 


In addition, if the values of the guaranteed performance ratios for the items
described in described in Subsections (a), (b) and (c) of this Section obtained
in warranty tests fall short of their values as per the Specification by more
than 5%, such deviation may be viewed as a violation of the requirements
regarding quality of the Products, and MGTES shall be entitled to send to Ener1
a “Notice on Rejection” of such Unit and in such event the parties shall act in
accordance with Section 6.9.


Deviations in the values of guaranteed performance ratios for the items
described in Subsections (a), (b) and (c) of this Section obtained in warranty
tests of less than 5% of their values set forth in the Specification shall not
grant MGTES the right to reject such Unit in accordance with Section 6.9.


The utility ratio for the Unit shall be defined as indicated in Exhibit 1D,
Part 4.


13.3        Payment of Liquidated Damages.  All payments of liquidated damages
hereunder shall be due within 10 banking days after such written claim for
damages has been received by Ener1, and if Ener1 disputes such claim, the final
resolution of such dispute in accordance with the terms of this Agreement.  


13.4        Absolute Performance Ratios. If the Units fail to meet the Absolute
Performance Ratios indicated in the Specification (Exhibit 1D), then such
failure shall be deemed to constitute non-compliance with the quality
requirements stipulated in this Agreement with regard to such Units, in which
case, the Parties shall act in accordance with the provisions in Section 6.7.


13.5        Delay in Payment. If MGTES, due to its own fault, is delinquent on
any payment required under this Agreement by more than five business days for a
reason other than a Force Majeure, Ener1 may charge MGTES liquidated damages at
the rate of 0.1% on the amount due for every calendar day of the delay until the
same is paid in full, provided that the aggregate amount of the liquidated
damages paid by MGTES under this Section 13.5 cannot exceed 10% of the amount of
the delayed payment. The Parties have agreed that no other penalties or
liquidated damages shall apply for the failure by MGTES to make payments on a
timely basis hereunder.


13.6        Continuing Obligations. Payment of liquidated damages shall not
relieve a Party from performing its obligations under this Agreement.


13.7        No Other Compensation.  Except as contemplated by this Agreement,
neither Party shall demand compensation of any kind from the other Party and
each Party shall bear its own costs, risks and liabilities arising out of its
obligations and efforts under this Agreement.


14.          LIMITATION ON WARRANTIES AND LIABILITIES.


14.1        Limitation on Warranties. No oral or written representation or
statement made by Ener1 or any of its Representatives, including, but not
limited to, any specifications, descriptions or statements contained in any
manual or guide provided to MGTES that is not restated in this Agreement, is
binding upon Ener1 as a warranty or promise of performance.  Ener1 does not make
any warranties or promises, express or implied, with respect to the
merchantability, fitness for use, condition, duration or suitability of the
Units and are not responsible for any patent or latent defects in any of the
Units, or damages resulting therefrom, except as expressly provided in this
Agreement.

 
15 (41)

--------------------------------------------------------------------------------

 


14.2        LIMITATION ON LIABILITY. IN NO EVENT SHALL ENER1 BE LIABLE IN
CONTRACT OR IN TORT, INCLUDING NEGLIGENCE AND STRICT LIABILITY, FOR ANY DAMAGES
WHATSOEVER, INCLUDING SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY KIND OR CHARACTER, INCLUDING, WITHOUT LIMITATION, LOSS OF USE OF
PRODUCTIVE FACILITIES OR EQUIPMENT, LOSS OF REVENUES OR PROFITS OR LOSS UNDER
PURCHASES OR CONTRACTS MADE IN RELIANCE ON THE PERFORMANCE OR NON-PERFORMANCE OF
THIS AGREEMENT, WHETHER SUFFERED BY A PARTY TO THIS AGREEMENT OR ANY THIRD
PARTY, OR FOR ANY LOSS OR DAMAGE ARISING OUT OF THE SOLE OR CONTRIBUTORY
NEGLIGENCE OF SUCH PARTY, ITS EMPLOYEES OR AGENTS OR ANY THIRD PARTY. IN
ADDITION TO AND WITHOUT LIMITING THE FOREGOING, THE MAXIMUM AGGREGATE AMOUNT OF
LIABILITIES FOR WHICH ENER1 SHALL BE LIABLE UNDER THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING ANY LIQUIDATED DAMAGES UNDER SECTION
13) SHALL UNDER NO CIRCUMSTANCES EXCEED THE LESSER OF (I) USD 8,000,000 AND (II)
20% OF THE TOTAL AMOUNT PAID BY MGTES TO ENER1 PURSUANT TO THIS AGREEMENT. THE
PROVISIONS OF THIS CLAUSE 14.2 APPLY TO THE EXTENT THAT IT DOES NOT CONTRADICT
OTHER PROVISIONS OF THIS AGREEMENT.


15.          AMENDMENT AND TERMINATION OF THIS AGREEMENT.


15.1         Amendments; Waivers.


15.1.1     Any amendments, modifications and/or supplements to this Agreement
shall be made pursuant to a writing signed by a duly authorized representative
of each Party, and shall be an integral part of this Agreement as of the date of
its signing. All instances in this Agreement requiring “the mutual agreement of
the Parties” or other phrases of similar import shall be evidenced by a writing
signed by both Parties and shall be construed as an amendment to this Agreement.


15.1.2     No waiver of any provision of this Agreement will be valid or
effective unless in writing and signed by the Party from whom such waiver is
sought.  A failure by either Party to exercise any rights or remedies it may
have hereunder shall not operate as a waiver of such rights or remedies. A
waiver by either Party of any of the terms and conditions of this Agreement in
any instance will not be deemed or construed to be a waiver of such term or
condition for the future, or of any subsequent breach hereof.  


15.2        Termination. This Agreement may be terminated as follows:


15.2.1     by mutual agreement of the Parties in writing at any time for any
reason or no reason;


15.2.2     by MGTES upon written notice to Ener1 if:


(a)          Ener1 fails to deliver a Unit to the Shipping Location for such
Unit, or (ii) such Unit is not assembled and put into pilot operation in the
Placement Location within 180 calendar days of the date on which such delivery
or assembly and pilot launch was required to have occurred under the
Specification, provided that all of the rights and obligations of the Parties
with respect to the other Unit shall survive such termination;


(b)          MGTES has validly delivered a Rejection Notice with respect to a
Unit in accordance with Section 6.9, provided that all of the rights and
obligations of the Parties with respect to the other Unit shall survive such
termination;

 
16 (41)

--------------------------------------------------------------------------------

 


(c)          Ener1 has continually and breached its obligations under this
Agreement (other than a breach that is covered in paragraphs (a) or (b) above),
and is not making a good faith effort to cure such breaches after receiving not
less than 30 days’ written notice thereof from MGTES; or


(d)          bankruptcy proceedings are instituted against Ener1.


In the event that MGTES elects to terminate the Agreement pursuant to this
Section 15.2.2(a), then Ener1 shall pay liquidated damages with regard to the
first 100 days of delay, and with regard to the next 80 days of delay MGTES
shall be entitled to receive only interest at the rate of 12% per annum on any
amounts previously paid by MGTES to Ener1 under this Agreement, and sums that
are subject to payment in accordance with Section 15.3.


In addition, in the event of termination of this Agreement pursuant to Section.
15.2.2(a), Ener1 shall return to MGTES all earlier sums paid to it pursuant to
this Agreement within 30 calendar days from the time that MGTES sends the
corresponding notification.


15.2.3 by Ener1 upon written notice to MGTES if:


(a)          MGTES fails to timely make its payment obligations hereunder and
such failure is not cured within 90 days after MGTES receives written notice
thereof from Ener1, provided that Ener1 may cease its performance under this
Agreement if MGTES fails to timely make its payment obligations hereunder and
such failure is not cured within 30 days from when such payment was due to
Ener1, and such cessation of performance by Ener1 shall not be considered to be
a breach or default by Ener1 of its obligations under this Agreement, and the
applicable time periods set forth in this Agreement shall be proportionally
adjusted to account for MGTES's delay in payment in excess of such 30 days; or


(b)          bankruptcy proceedings are instituted against MGTES.


15.3        The provisions of Sections 11, 12, 13, 14, 15 and 16, and all
payment and performance obligations of the Parties that have accrued but remain
unpaid or performance obligations that have not been completed as of the date of
termination (or partial termination under Sections 15.2.2(a) or 15.2.2(b)),
shall survive the termination of this Agreement until satisfied in full.


15.4        This Agreement shall in all respects be binding on both Parties
hereto and may only be terminated on the grounds set forth in this Section 15.


15.5        The Party terminating the Agreement shall be entitled to present to
the other Party a claim for reasonable and documented costs in connection with
such termination.  If there is a dispute between the Parties with respect to
such claim, the Parties may pursue such dispute as provided for in Section 16.5.


16.          MISCELLANEOUS.


16.1        Relationship of the Parties.  Nothing in this Agreement is intended
or will be deemed to constitute a partnership, joint venture, joint development,
agency or employer-employee relationship between the Parties.  Neither Party
shall have the right, power or authority to make any representation or any
binding agreement or arrangement on behalf of the other Party.

 
17 (41)

--------------------------------------------------------------------------------

 


16.2        Force Majeure. Neither Party will be liable for any breach or
failure to perform under this Agreement if such breach or failure to perform is
due to an act beyond the control of such Party (a “Force Majeure”), which
include by way of illustration, but not limitation, acts of God, fire, floods,
war, civil disobedience, strikes, lockouts, freight embargos, inclement weather,
or any other cause or condition beyond such Party’s control; provided, however,
that the Party which has been so affected will (i) promptly give written notice
to the other of the fact that it is unable to so perform and the cause(s)
therefore; and (ii) resume its performance under this Agreement immediately upon
the cessation of such cause(s) and give a notice of same to the other Party.


16.3        Entire Agreement. This Agreement and its Exhibits constitute and
contain the entire understanding and agreement of the Parties respecting the
subject matter hereof and cancel and supersede any and all prior and
contemporaneous negotiations, correspondence, understandings and agreements
between the Parties, whether oral or written, regarding such subject matter,
including, without limitation, the agreement to carry out a joint project
previously executed by the Parties in the city of Sochi on September 17, 2010..


16.4        Captions.  The captions to this Agreement are for convenience only,
and are to be of no force or effect in construing or interpreting any of the
provisions of this Agreement.


16.5         Arbitration; Governing Law.


16.5.1     The Parties shall attempt to resolve any questions that may arise out
of or in connection with the present Agreement or the execution, breach or
termination thereof by means of negotiations.


16.5.2     Any dispute, controversy or claim which may arise out of or in
connection with the present Agreement, or the execution, breach, termination or
invalidity thereof, shall be settled by the International Commercial Arbitration
Court at the Chamber of Commerce and Industry of the Russian Federation in
accordance with its Rules.


16.5.3     Within 30 (thirty) calendar days of submission of the dispute for
arbitration, MGTES and Ener1 shall each appoint one arbitrator. The two
arbitrators thus appointed shall agree on and select a candidate for the third
arbitrator, which third arbitrator shall act as the chairperson of the panel,
within 30 (thirty) calendar days of the respondent(s) appointing an arbitrator,
it being further agreed that two of the three arbitrators shall be foreign
persons who are not citizens of the Russian Federation or the USA. Should either
Party fail to appoint an arbitrator or should the two arbitrators fail to agree
on appointing the third arbitrator within a thirty-day period of time, an
arbitrator shall be appointed in accordance with the then effective rules of the
International Chamber of Commerce.


16.5.4     The location of arbitral proceedings shall be the city of Moscow,
Russia.


16.5.5     The language of arbitral proceedings shall be the English language.


16.5.6     The governing law of this Agreement and all disputes arising under or
pertaining to this Agreement or the subject matter hereof shall be the
substantive law of England, without giving effect to any conflict of laws
provisions.

 
18 (41)

--------------------------------------------------------------------------------

 


16.5.7     The prevailing Party in any such action shall be entitled to recover
its reasonable and documented costs in full from the non-prevailing party,
including any arbitration costs and any interest on any judgement as determined
by the arbitration panel. Any judgement with respect to a failure to pay
liquidated damages shall accrue interest at the rate of 0.1% per day on such
amount of unpaid penalties calculated from the day when such penalty is subject
to payment in accordance with Section. 13.3 until the sum is paid in full
provided that the aggregate interest cannot exceed 20% of the amount of such
penalty that is determined by the arbitrator to be subject to payment.


16.6         Notices and Deliveries. Any notice, demand or request required or
permitted to be given by a Party to the other Party pursuant to or concerning
the terms of this Agreement or the resolution of any dispute hereunder shall be
in Russian, in writing and shall be deemed delivered (i) when delivered
personally, (ii) on the next business day after timely delivery to a reputable
overnight courier and (iii) on the business day actually received if deposited
in the U.S. mail (certified or registered mail, return receipt requested,
postage prepaid), (iv) in the event of sending via e-mail or by fax – on the
date specified in the confirmation of receipt of such notice, demand, or
request, which shall not be unreasonable withheld by a recipient, addressed as
follows:


If to Ener1:


Ener1, Inc.
1540 Broadway, Suite 25C
New York, NY 10036
USA
Attn:      Bruce Curtis,
President Ener1, Inc. GES
Fax: +1  (212) 920-3510
e-mail: bcurtis@ener1.com


With a copy (which shall not constitute notice) to:


Ener1, Inc.
1540 Broadway, Suite 25C
New York, NY 10036
USA
Attn:      General Counsel
Fax:  +1 (212) 920-3510


If to MGTES:


JSC «Mobile GTES»,
47 Volgogradsky Ave., Moscow, Russian Federation
Attn: О.V. Braghin, General Director
Fax:        + 7 (495) 937 42 61
e-mail:  info@mobilegtes.ru


The Parties shall be entitled to appoint other representative for carrying out
correspondence hereunder by giving a prior written notice to the other Party.
16.7        Severability.  If any provision of this Agreement is held to be
prohibited by, invalid or unenforceable under applicable law, such provision
will be ineffective only to the extent of such prohibition, unenforceability, or
invalidity, without invalidating the remainder of this Agreement. The Parties
will make a good faith effort to replace the applicable provision with one that
is both valid and which the Parties agree is in substance consistent with the
original provision.  In the event the Parties do not agree upon such a
substitute provision, either Party shall have the right to terminate this
Agreement by providing sixty (60) days written notice of termination to the
other.

 
19 (41)

--------------------------------------------------------------------------------

 


16.8        Compliance with Laws.


16.8.1     The Parties shall cooperate in good faith to ensure that all
requisite governmental approvals, licenses and permits relating to the export of
the Units are timely obtained.


16.8.2     MGTES agrees to comply with all applicable U.S. export control laws
and regulations, specifically including, but not limited to, the requirements of
the Arms Export Control Act, the International Traffic in Arms Regulation
(ITAR), the Export Administration Act, and the Export Administration Regulations
and all requirements for obtaining export licenses or agreements.


16.8.3     MGTES shall immediately notify Ener1 if MGTES is, or becomes, listed
in any “Denied Parties List” or if MGTES’s export privileges are otherwise
denied, suspended or revoked in whole or in part by any U.S. Government entity
or agency, or by any entity or agency of MGTES’s own country, if MGTES becomes
aware of it.


16.8.4     If Ener1 is prohibited by government bodies of the USA, for any
reason, from exporting or re-exporting a Unit or any Ener1 Technology material
to the performance of its obligations under this Agreement, each of Ener1 and
MGTES shall have the right to terminate this Agreement without any liability to
the other Party, provided that all funds paid prior to termination of the
Agreement pursuant to this Section16.8.4 shall be repaid by Ener1 to MGTES
within 30 calendar days following such termination of this Agreement.


16.8.5     The parties hereto, hereby affirm their intent that all activities
connected with the sale of the Units by Ener1 to MGTES shall comply with the
United States Foreign Corrupt Practices Act, 15 U.S.C. 78, (hereinafter "FCPA"),
and any amendments thereto.


16.8.6     Each Party shall be responsible for and indemnify and hold other
Party harmless against any and all losses, costs, claims, causes of action,
damages, liabilities and expenses, including attorneys’ fees and costs, arising
from any negligent act or omission of such indemnifying Party, its officers,
employees, agents, sellers, or subcontractors at any tier, in the performance of
its obligations under this Section 16.8.


16.9        Counterparts.  This Agreement shall be executed simultaneously in
the Russian and English languages and each party shall receive five originally
signed copies. The text of this Agreement in the Russian language shall prevail
over the text of this Agreement in the English language.


16.10      Assignment.  Ener1 may not assign its rights and obligations
hereunder absent prior written consent by MGTES, which consent shall not be
unreasonably withheld.  MGTES may assign its rights and obligations hereunder to
a third party that is a member of the FSK UES Group. For the assignment to be
deemed to have taken place an MGTES notice addressed to Ener1 shall be
sufficient. An assignment shall be deemed to be effective as of the date on
which Ener1 shall receive such written notice.  Notwithstanding the foregoing,
any assignment by MGTES shall be conditional upon a guarantee issued by MGTES to
Ener1 of such assignee's obligations under this Agreement.

 
20 (41)

--------------------------------------------------------------------------------

 


17.          LIST OF EXHIBITS.


17.1        Each of the following Exhibits, as may be amended, modified and
supplemented by mutual agreement by the Parties, constitutes an integral part of
this Agreement:


17.1.1     Exhibit 1A «SCOPE OF WORK»


17.1.2     Exhibit 1B «SCHEDULE OF WORK»


17.1.3     Exhibit 1С «SCHEDULE AND TERMS OF PAYMENTS»


17.1.4     Exhibit 1D «TECHNICAL DESCRIPTION OF THE UNIT»

 
21 (41)

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first above written.


Ener1, Inc. / Ener1, Inc.


By:  /s/ Bruce Curtis


Name: Bruce Curtis


Title: President, Grid Energy Storage


Joint Stock Company “Mobile GTES”


By:  /s/ Oleg Valentinovich Bragin


Name:  Oleg Valentinovich Bragin


Title:  General Director

 
22 (41)

--------------------------------------------------------------------------------

 

Exhibit 1A
to Supply Agreement
Capitalized terms used in this Exhibit 1A that are not defined in this Exhibit
shall have the meanings given to such terms in the Supply Agreement, dated as of
October 6, 2010 (the “Agreement”), entered into by Mobile Gas Turbine Electric
Powerplants (“MGTES”) and Ener1, Inc. (“Ener1”), and if not defined in the
Agreement, then the meanings given to such terms in the other Exhibits to the
Agreement.
SCOPE OF WORK
General
The scope of work shall be the delivery of the following components and
services:


1             Development and delivery of the Units for use:
i.             to St-Petersburg or Leningrad region (2 MW/ 2 MWh)
ii.            to the Sochi substation (1 MW / 3 MWh)
2             Field tests of the Units, long-term monitoring and analysis
3             Economic Viability Analysis
4             Manufacture localization study
5             Training of MGTES personnel with respect to the operation and
maintenance of the Units
Within two weeks of the effectiveness of the Agreement, the Parties shall sign
separate agreements to determine working groups comprising Ener1 and MGTES
specialists, as well as  third-party organizations’ employees and specialists,
for the purpose of the following activities:
a.            Research: Economic Viability Analysis.  Selection and
prioritization of applied solutions in the field of energy storage under Section
8.2 of the Agreement.
b.            Engineering: Updating and adding to the Specification as deemed
reasonably necessary by the Parties in accordance with Sections 1.3 of the
Agreement; development of the Units; performance of manufacture localization
studies under Section 8.3 of the Agreement to examine availability of raw
materials and skilled human resources, and assess the market conditions and
establish whether lithium ion batteries and associated hardware can be produced
in the Russian Federation; development and performance of a long-term testing
program; and coordination of any actions necessary to obtain requisite approvals
for the Units from the Russian Federation.
1.            Development and Delivery of the Units
Unit Development Process
To make sure that each Unit matches the specific application it is being
designed for, Ener1 and MGTES specialists shall, as part of the operations of
joint working group “A,” commence a phased process of document submission to the
relevant governmental authorities to clarify the characteristics of each Unit as
presented in Exhibit 1D, and to obtain approval for the same from such
authorities. Three phases are envisaged hereby for submission of design
documentation.
1             First stage of design documentation submission
o             Selection of long-lead components: battery cells, inverters,
temperature control components, electrical components, as well as SCADA and
communications hardware
2             Second stage of design documentation submission:
o             Integration of the SCADA system (control and communication) and
the grid
3             Third and final stage of design documentation submission.
Final design of the power module and the battery module
Delivery of the Units
Ener1 shall supply MGTES with the following two Units:
·             A 2 MW, 2 MWh Unit to be installed in St-Petersburg or Leningrad
region (hereinafter also referred to as “Unit 1” or “Placement Location 1,”
respectively)

 
23 (41)

--------------------------------------------------------------------------------

 

·             A 1 MW, 3 MWh Unit to be installed at the Sochi substation
(hereinafter also referred to as “Unit 2” or “Placement Location 2,”
respectively)
In addition, Ener1 shall supply MGTES with a test module (that is, a battery
module having approximately 70 kWh capacity) to be tested for the purpose of
gathering the requisite data for research and evaluation that MGTES reasonably
deems appropriate for purposes of the implementation and use of the Units in the
designated Placement Locations.  Delivery timeline and locations will be further
agreed to by the Parties.
Parameters of the Units to Be Delivered are Detailed in Exhibit 1D
The Units shall be installed in an ISO standard cargo container and shall be
comprised of a number of battery modules (that include DC battery installations)
and power modules (that include DC and AC electronics, controls, and grid
distributors).
Each Unit shall have the following specifications: 0.4 kV, 50 Hz three phase
current at the power module output. Equipment to connect such module to the
grid, including a step-up transformer, as well as the connection of such, shall
be provided by MGTES.
Battery Modules
Each battery module shall be fully enclosed, installed, and tested. It shall be
comprised of the following components:


·             Lithium ion battery modules comprised of Ener1 A306 cells (part
number 15-11052 in Ener1 catalogue)
·             Rack system for battery installation
·             Temperature control and HVAC system
·             Battery management system (BMS)
·             DC equipment for internal needs, buses, and relevant cabling
·             Fire suppression and HVAC system
·             Lightning systems and auxiliary power sources
Power Module
Power module shall also be fully enclosed, installed and tested. It shall
include the following components:


·             Power electronics for charging/discharging the battery, including
a two-way inverter
·             SCADA system (for remote control and data gathering)
·             DC equipment for internal needs, buses, and relevant cabling
·             Fire suppression
·             HVAC
·             Lighting systems and auxiliary power sources
Module Interconnection
Ener1 shall supply cables and wiring required for electrical interconnection and
communication between power modules and battery modules.
Maintenance Support
Ener1 shall provide technical support for equipment installation and
commissioning of the Units, including:
·             Technical/engineering support in the course of Units installation,
pilot launch, and acceptance tests
·             Training of operators and service personnel (maintenance and
repairs)
Design Documentation
Ener1 shall provide the customary documentation that Ener1 deems reasonably
necessary for any Unit, including training materials for the operating
personnel, training materials for service personnel (maintenance and repairs),
user manuals, and instructions on operations, maintenance, and repairs (and, to
the extent practicable, translated in Russian).

 
24 (41)

--------------------------------------------------------------------------------

 

2            Field Tests, Long-Term Monitoring, and Review of the Units
Following the installation and pilot launch of each Unit, Ener1 and MGTES shall
carry out joint integrated field tests, perform long-term monitoring, gather
data, and analyze each engineering solution. Such tests shall continue for at
least 18 months. The key objectives of such tests, monitoring, data gathering,
and analysis are as follows:
·            Verify the Units’ operating performance with regard to each
individual engineering solution, including overall operational reliability and
performance, as well as performance at cell level, the entire Unit, and selected
components thereof.
·            Verify the economic and operational advantages associated with
running the Units (factoring in costs savings, operation and maintenance).
·             Provide Ener1 with information to improve the “next generation” of
Units to be used at the upcoming stages of the program.
The program includes installation of highly accurate monitoring systems to be
delivered by Ener1 for the purpose of remote data control and recording of
information. In addition, specific field tests will be developed and performed
to validate the Units’ operating performance and proper functioning in all modes
of operation.
Reports as to field tests, long-term monitoring, and analysis of each Unit shall
be prepared by Ener1 and submitted to MGTES at 3 months, 6 months, 12 months,
and 18 months following the pilot launch of each Unit.
3             Economic Viability Analysis


With MGTES’s support, Ener1 shall perform a comprehensive study by way of
Economic Viability Analysis (“EVA”) to cover all potential uses of lithium ion
batteries for energy storage purposes.
The purpose of such study is to identify and analyze potential uses for the
Units and select economically feasible applied solutions for their application
within the Unified National Power Grid of the Russian Federation. Any solutions
that meet the applicable requirements shall undergo a detailed review from the
cost-benefit perspective. Such data shall inform a final list of top priority
applied solutions and projects.
4             Manufacture Localization Study
With MGTES’s support, Ener1 shall study the potential for manufacture
localization. The purpose of such review is to identify existing Russian
equipment components, materials that might be used in the project, as well as
any potential for system integration of GES Units in Russia.
Based on the outcome of such study and MGTES order volumes, Ener1 shall decide
whether to use local equipment and labor in any future GES Units.

 
25 (41)

--------------------------------------------------------------------------------

 

Exhibit 1B
to Supply Agreement
Capitalized terms used in this Exhibit 1B that are not defined in this Exhibit
shall have the meanings given to such terms in the Supply Agreement, dated as of
October 6, 2010 (the “Agreement”), entered into by Mobile Gas Turbine Electric
Powerplants (“MGTES”) and Ener1, Inc. (“Ener1”), and if not defined in the
Agreement, then the meanings given to such terms in the other Exhibits to the
Agreement.
SCHEDULE OF WORK
1.            Schedule of Work
The Units’ shipping location shall be a USA seaport (“Shipping Location”).
The Units’ delivery location shall be the temporary storage location of the
seaport of St. Petersburg, Russia (“Delivery Location”) or any other port
selected by MGTES and reasonably acceptable to Ener1.
The specific requirements of Ener1 and MGTES with respect to the Placement
Locations’ readiness for the Units’ installation and startup shall be further
agreed by the Parties.

Table 1
No.
  
Work Item
  
Completion Date *
1
 
Approval of the document package pertaining to the primary components to be
ordered as part of the first stage of design document submission
 
November 15, 2010
         
2
 
Approval of the document package at the second stage of design document
submission
 
December 15, 2010
         
3
 
Completion of the Economic Viability Analysis
 
February 15, 2011
         
4
 
Approval of the document package at the third stage of design document
submission
 
January 15, 2011
         
5
 
Shipment of Unit 1 from the Shipping location as per Article 4.1 of the
Agreement
 
March 15, 2011
         
6
 
Shipment of Unit 2 from the Shipping location as per Article 4.1 of the
Agreement
 
March 30, 2011
         
7
 
Delivery of Unit 1 to the Delivery Location as per Article 4.1 of the Agreement
 
April 15, 2011
         
8
 
Delivery of Unit 2 to the Delivery Location as per Article 4.1 of the Agreement
 
April 30, 2011
         
9
 
Completion of the manufacture localization study
 
March 30, 2011
         
10
 
Delivery of Unit 1 to Placement Location 1; Placement Location 1 ready for Unit
1 installation and commissioning.
 
April 30, 2011
         
11
 
Approval obtained from bodies of the RF Rostekhnadzor (Federal Service of the
Russian Federation for Environmental, Technological and Nuclear Oversight) for
pilot operation of Unit 1.
 
May 15, 2011
         
12
 
Approval obtained from bodies of the RF Rostekhnadzor for pilot operation of
Unit 2.
 
May 30, 2011
         
13
 
Pilot launch of Unit 1 in St-Petersburg or Leningrad region.
 
May 15, 2011
         
14
 
Pilot launch of Unit 2 at the Sochi substation.
 
May 30, 2011
         
15
 
Final acceptance of Unit 1 on completion of pilot operation.
 
November 15, 2012
         
16
  
Final acceptance of Unit 2 on completion of pilot operation.
  
November 30, 2012

 
 
26 (41)

--------------------------------------------------------------------------------

 
 
*            The timeline shown in the “Completion Date” column are estimates
made as of the date of the Agreement, and are subject to change due to project
delays and unforeseen circumstances, including delays in obtaining requisite
board approvals of the Parties.  Both Parties shall use good faith to meet the
target dates set forth under the Completion Date column, provided that neither
Party shall be liable for any delays unless such delays are the result of such
Party’s gross negligence or willful misconduct.
 
Table 2
Stage 
  
Stage Description 
  
Acceptance
Location 
  
Reporting Documents 
1
 
Factory tests of the Unit under Article 3.02, Part 3, Exhibit  D to the
Specification; acceptance in terms of quantity (to see whether the Products
constitute a full complement)
 
Factory premises of Ener1
 
Test reports; Certificate of successful completion of factory tests; Certificate
showing that the Units constitute a full complement, Insurance policy for each
Unit
             
2
 
Unit’s shipment from the Shipping Location under Article 4.1 of the Agreement
 
Delivery Location
 
Clean marine bill of lading
             
3
 
Unit’s delivery to the Delivery Location as per the terms and conditions of
Section 4 of the Agreement
 
Delivery Location
 
Documents under Article 5.3 of the Agreement; Report on external examination of
the Unit’s transportation package
             
4
 
Pilot launch of the Unit (Conditional Acceptance)
 
Placement Location
 
The Unit’s pilot launch certificate
             
5
  
Final acceptance of the Unit
  
Placement Location
  
The Unit’s final acceptance certificate

 
 
27 (41)

--------------------------------------------------------------------------------

 

Exhibit 1C
to Supply Agreement
Capitalized terms used in this Exhibit 1C that are not defined in this Exhibit
shall have the meanings given to such terms in the Supply Agreement, dated as of
October 6, 2010 (the “Agreement”), entered into by Mobile Gas Turbine Electric
Powerplants (“MGTES”) and Ener1, Inc. (“Ener1”), and if not defined in the
Agreement, then the meanings given to such terms in the other Exhibits to the
Agreement.
SCHEDULE AND TERMS OF PAYMENT
1.            The purchase price for the two Units comprising the Products
consists of the following:
1.1          Forty Million U.S. Dollars ($40,000,000.00);
1.2          Ener1’s documented costs of clearing the Units through customs in
the Russian Federation, including customs brokerage fees and payment of all
requisite customs payments and duties on the terms and conditions specified in
the Agreement.
2.            All payments shall be made within fifteen (15) banking days of
MGTES receiving documents as to the relevant Payment Milestone, other than the
initial down payment, which shall be made within fifteen (15) banking days of
the Effective Date of the Agreement, provided Ener1 has furnished an
unconditional and irrevocable bank guarantee for proper performance of its
obligations under the Agreement in accordance with Section 3.3 of the Agreement.
3.            Under the Agreement, Ener1’s products shall be paid for in several
stages shown below (“Payment Milestones”):

 
28 (41)

--------------------------------------------------------------------------------

 
 
Table 3
No.
 
Payment Milestone
 
Amount, US
dollars
 
Payment against Document
             
1
 
Approval of the project’s final version
  $ 1 600 000,00  
A Two Party Protocol confirming the the project’s final design; and an invoice
for the amount of this Payment Milestone.
               
2
 
Completion of the Economic Viability Analysis
  $ 200 000,00  
A Two Party Protocol confirming the the Economic Viability Analysis; and an
invoice for the amount of this Payment Milestone.
               
3
 
Successful completion of factory tests as per Unit 1’s quality control program
  $ 7 280 000,00  
Protocols about the factory tests and a Two Party Act about successful
completion of factory tests, and a two party act about the factory tests and a
Two Party Act about successful completion of factory tests, and a Two Party Act
about the completion of Unit 1, and an invoice for payment for such Stage, and
an insurance policy for Unit 1.
               
4
 
Successful completion of factory tests as per Unit 2’s quality control program
  $ 10 920 000,00  
Protocols about the factory tests and a Two Party Act about successful
completion of factory tests, and a two party act about the factory tests and a
Two Party Act about successful completion of factory tests, and a Two Party Act
about the completion of Unit 2, and an invoice for payment for this Stage, and
an insurance policy for Unit 2.
               
5
 
Delivery of Unit 1 to the Delivery Location
  $
4 240 000,00
plus costs referred
to in the Note to
this Table 3
 
Documents for delivery of Unit 1 prepared in accordance with Section 5.3 of the
Agreement, and an Act about external Inspection of the Unit’s transportation
packaging , and an invoice for payment for this Stage
               
6
 
Delivery of Unit 2 to the Delivery Location
  $
6 360 000,00
plus costs referred
to in the Note to
this Table 3
 
Documents for delivery of Unit 2 prepared in accordance with Section 5.3 of the
Agreement, and an Act about external Inspection of the Unit’s transportation
packaging , and an invoice for payment for this Stage
               
7
 
Completion of the manufacture localization study
  $ 200 000,00  
Two Party Protocol about completion of the manufacture localization study; and
an invoice for the amount of this Payment Milestone.
               
8
 
Pilot launch of Unit 1, completion of MGTES personnel training
  $ 1 600 000,00  
An Act about the pilot of Unit 1, and a Two Party Protocol about completion of
the training of personnel of MGTES, ; and an invoice for the amount of this
Payment Milestone.
               
9
 
Pilot launch of Unit 2, completion of MGTES personnel training
  $ 1 600 000,00  
An Act about the pilot of Unit 2, and a Two Party Protocol about completion of
the training of personnel of MGTES, ; and an invoice for the amount of this
Payment Milestone
               
10
 
Remediation of defects and punch list items
  $ 2 000 000,00  
Two Party Protocol about the remediation of any defects and punch list items (if
any) having been completed; and invoice for the amount of this Payment
Milestone.
               
11
 
Final acceptance of Unit 1
  $ 2 000 000,00  
An Act about the final acceptance of Unit 1, and  an invoice for the amount of
this Payment Milestone
               
12
 
Final acceptance of Unit 2
  $ 2 000 000,00  
An Act about the final acceptance of Unit 2, and  an invoice for the amount of
this Payment Milestone.
                   
Total:
  $ 40 000 000,00    

 
 
29 (41)

--------------------------------------------------------------------------------

 

*The Parties acknowledge and agree that all items requiring mutual agreement of
the Parties under the column titled “Payment against Document” shall be deemed
to impose on each Party a duty to negotiate in good faith and the use of a
“commercially reasonable” standard when determining whether the set of
conditions to be satisfied for a Payment Milestone has been satisfied.
4.            Ener1’s Products shall be paid for in USD cash funds to an account
specified by Ener1 in writing.
5.            The date when cash funds leave MGTES bank account shall be deemed
to constitute the payment date under the Agreement.

 
30 (41)

--------------------------------------------------------------------------------

 

Exhibit 1D
to Supply Agreement
Capitalized terms used in this Exhibit 1D that are not defined in this Exhibit
shall have the meanings given to such terms in the Supply Agreement, dated as of
October 6, 2010 (the “Agreement”), entered into by Mobile Gas Turbine Electric
Powerplants (“MGTES”) and Ener1, Inc. (“Ener1”), and if not defined in the
Agreement, then the meanings given to such terms in the other Exhibits to the
Agreement.
TECHNICAL DESCRIPTION OF THE UNIT
PART 1 - GENERAL
1.1          SCOPE
A.           Capitalized terms used in this Exhibit 1D that are not defined in
this Exhibit 1D shall have the meanings given to such terms in the Supply
Agreement entered into by Mobile Gas Turbine Electric Powerplants and Ener1,
Inc.  This Technical Description applies to the Unit based on a lithium-ion
battery intended to connect to an external power grid. This Technical
Description does not cover transformers, control or switchgear, and other
electric equipment at the point where each Unit is connected to an external
power grid (hereinafter, the Point of Common Coupling (PCC)).
B.           The Unit must be able to charge batteries when connected to the
grid or export electric energy to the grid as requested by the grid control
authority. The Unit shall interface with the grid at specified voltage levels
within specified tolerances, as set forth in this Technical Description, and
under various normal and abnormal operating scenarios and environments.  The
Unit shall also include power and energy management as indicated in this
Technical Description, and monitoring functionality for all Unit systems.
1.2         GENERAL UNIT DESCRIPTION
A.          The Unit shall be designed to be fully self-contained and provide
power conversion function and the function to delivery energy to the grid.  The
Unit shall include batteries, racks, housing, battery management system (BMS),
all necessary interconnecting wiring and cables, HVAC system, necessary DC
circuit breakers/disconnect switches, AC circuit breakers/disconnect switches,
DC/AC inverters, local controls, remote SCADA interface, and Unit System
interfaces, as well as an automatic fire suppression system capable of manual
activation, and a security video surveillance system with remote control
capability.
B.           The Unit Control System, described herein, and SCADA shall be
supplied by Ener1.
C.           The Unit shall be housed in ISO containers for shipment by land,
sea, railway or air. One container (or multiple containers) shall house the
battery equipment. The other container (or multiple containers) shall house the
Power Conversion System (PCS). The containers shall be designed to protect the
components from temperature extremes and moisture.  The Unit’s equipment shall
be assembled in the enclosures by Ener1 including all interconnecting wiring,
supports, and ancillary equipment as described below:
1.            Cabling between components
2.            Lighting and distribution circuits
3.            HVAC equipment and controls
4.            Access doors
5.            Automatic fire suppression system manual activation capability
6. A video surveillance system with remote control capability
1.3 QUALITY AND SAFETY ASSURANCE, AND GUARANTEES
A.           Each Unit and its associated enclosures shall be factory inspected
and tested to verify the design, construction, and operation of the enclosure
and its installed equipment and materials.  A test program shall be coordinated
with MGTES in advance. Test reports shall be provided to MGTES.
B.           The Unit and its enclosures shall be designed and/or tested to meet
the standards below or their local equivalent:

 
31 (41)

--------------------------------------------------------------------------------

 

1.            UL 1741 (where applicable)
1.            NFPA 70 & NFPA 70E
2.            IEEE 1547,all parts
3.            IEEE 519
4.            IEEE C62.41.2
5.            FERC order 661A
6.            PRC-024-WECC-1-CR
8.            BOCA Code
9.            Uniform Building Code
10.          All applicable local building, electrical and technical,
environmental, fire-fighting norms and rules relative to the installation site.
11.          All applicable transportation regulations for delivery to site.
12.          United States Advanced Battery Consortium – EV Battery Core Testing
13.          Compliance with all international standards and certifications.
C.            Ener1 shall establish a warranty period for equipment and
materials for each Unit, which shall be calculated as of and commence on the
date the Parties sign the acceptance report relating to such Unit and shall last
18 months with respect to guarantees on energy, power, efficiency and uptime,
and materials and workmanship, and shall last an additional 24 months with
respect to materials and workmanship only.
1.3          TECHNICAL DOCUMENT SUBMITTALS
A.           Ener1 will submit to MGTES technical material as described below,
in both the English and Russian languages, in hard copy and on an electronic
medium in 4 (four) copies:
1.            Outline and installation drawings showing all exterior dimensions,
cable access points, and clearances. The drawings shall show sizes (including
door opening sizes), weights, centers of gravity, lifting points, anchoring
points, relationships between individual shipping units, the location and
designation of all field wiring termination areas, foundation requirements, and
the maximum number and permissible size range of power conductors that can be
accommodated for each power termination.
2.            Requirements and instruction for transportation, mothballing
(de-mothballing), as well as lifting and rigging requirements.  Center of
gravity and lifting points shall be marked on all containers and shipping
splits.
3.            Installation planning requirements, field assembly instructions,
and mounting details for all equipment and shipping splits.
4.            Descriptions and technical parameters of Unit operation (including
limitations on Unit operation as applicable to local electrotechnical,
fire-fighting, and environmental requirements, norms and rules), including:
- P&I diagrams;
- a list of Unit components;
- equipment drawings and coupling diagrams inside the enclosure;
- description of all systems of the Unit;
- description of inverter control algorithms;
- list and parameters for SCADA output signals;
- description of the Unit’s protection systems;
- maps of protection of the Unit
5.            Point-to-point interconnect drawings (connection diagrams) showing
all termination points and terminal designations for all field wiring between
equipment or shipping splits.
6.            Operating and servicing instructions, including maintenance
procedures and requirements, including frequency and scope of maintenance.
7.            Recommended spare parts list for the warranty period, and also for
maintenance and repairs. A set of spare parts for the warranty period, special
tools, accessories and instruments shall be supplied with the Unit.
8.            Test reports.

 
32 (41)

--------------------------------------------------------------------------------

 

9.            On-site quality control and start-up procedures
10.          Training materials
11.          Material Safety Data Sheets
12.  Equipment certificates.
13.  Identifying, information and warning plates and signs (in Russian)
1.5         TERMS AND DEFINITIONS
-             ALT  Accelerated Life Test
-             BMS           Battery Management System
-             HALT         Highly Accelerated Life Test
-             HVAC         Heating, Ventilation and Air Conditioning
-             MTBF         Mean Time Between Failures
-             PCC   Point of Common Coupling
-             PCS   Power Conversion System
-             PLC   Programmable Logic Controller
-             SOC   State of Charge
-             THD  Total Harmonic Distortion


PART 2 – PRODUCTS
2.1          UNIT DESIGN
A.           DESCRIPTION
1.            Each Unit shall be based on electrochemical battery technology.
The battery shall have a DC Voltage on the battery’s output leads that is
compatible with standard 750 – 1050 V inverter DC input voltage rails. Each
battery stack or string shall interface with the AC electrical system through a
set of commercially available IGBT based, four-quadrant, DC-AC inverters and
associated controls.
2.            The Unit shall be housed in ISO containers for shipment by land,
sea, railway or air. One container (or multiple containers) shall house the
battery equipment. The containers shall house the battery strings, DC-AC
inverters, HVAC, BMS, SCADA, and Unit controls, including a control terminal.
 
B.           UNIT’S ENCLOSURES
 
1.            The basic design ratings shall be defined below.  These ratings
may be exceeded if necessary and subject to coordination with MGTES to meet
other requirements of this Technical Description.
 
a.            Maximum width – 8.5 feet (2.6 meters)
b.            Maximum height - 12.5 feet (3.81 meters)
c.            Maximum length – 53 feet (16.16 meters)
d.            Seismic Design Category D or E (ASCE 7-05)
e.            Floor load - 250 psf (1,220 kg/sq m)
f.             Roof load - 85 psf (415 kg/sq m)
g.            Wall/Wind load 125 mph (60 m/s) w/ 0.3 gust factor
h.           Minimum interior temperature with -20 °C exterior temperature: 20
°C
i.             Maximum interior temperature with 50 °C exterior temperature: 30
°C (Battery Section) / 40 °C (Inverter and Controls Section)
2.            The enclosure shall have a design life of 20+ years without
maintenance. It shall be constructed of materials which are inherently resistant
to corrosion or deterioration or suitably finished to protect them.
3.            Ener1 shall supply all ancillary equipment such as lighting
(normal and emergency), heating, ventilating, cooling, fire suppression, and
electrical power distribution for the enclosure ancillary equipment.
4.            The enclosure shall be designed to meet the seismic requirements
and codes applicable at the installation site including Seismic Design Category
TBD.

 
33 (41)

--------------------------------------------------------------------------------

 

C.           BATTERY
 
1.            The enclosure shall contain battery system racks designed for
field service access to each battery module.
2.            The battery modules shall be arranged in such a manner that the
system has a total useable, end-of-life capacity as indicated in the Technical
Specifications (see part 4) with a DC Voltage range compatible with standard 750
– 1050 V inverter DC input voltage rails. Ener1 shall define end-of-life
capacity as the recommended percentage of initial capacity.
3.            The DC voltage of the battery system shall not be ground
referenced. Battery strings shall not be positively or negatively grounded.
4.            Each battery cell voltage shall be individually monitored by the
Battery Management System (BMS).  Module temperature measurement shall be
provided at points specified by the design.
 
D.           INVERTER DESIGN
 
1.            The system shall contain IGBT-based DC-AC inverters. The following
section shall describe the necessary requirements for a single inverter. This
description shall also be valid for each inverter contained within the
enclosure.
2.            The DC-AC inverters shall use reliable technology. The DC-AC
inverter shall be capable of delivering rated power continuously at the maximum
voltage of the DC rails at the concurrent conditions of maximum rated ambient
temperature, maximum altitude, and the worst-case rated grid voltage.
3.            The DC-AC inverter shall be protected from over-current and
over-voltage.  Over-voltage protection devices shall be rated to have a
let-through voltage capability that adequately protects downstream components.
4.            The DC voltage of the battery string shall not be ground
referenced. The battery string shall connect to the DC input of its associated
inverter module. The DC input of the inverter module shall have an appropriate
means of disconnection. The three-phase output of the inverter shall be
ungrounded and connected to the utility grid through an isolation transformer.
5.            The output of the inverter shall be designed for utility grid
compatibility and compliant with applicable local interconnection rules at the
Point of Common Coupling (PCC). The inverter shall be designed to control
harmonic and DC current injection and avoid resonance between the inverter
output, the isolation transformer, and the PCC.
E.            INVERTER MODULE CONSTRUCTION
1.            Inverter modules shall fit through the doorway provided without
removal of doorjambs, stops, or inverter components.  Shipping splits shall be
easily reconnected on site and unconnected for removal.
2.            All materials used shall be new, of current manufacture, high
quality, free from defects and shall not have been in previous use except as
required for factory testing.
3.            Within the enclosure, the inverter shall be housed in a
free-standing NEMA 1 enclosure.
4.            All wiring shall be in accordance with applicable
standards.   Power conductors, transformer, and choke windings may be copper or
aluminum. All bus bar connections shall be between copper, silver-plated copper
or tin-plated copper surfaces and shall be properly torqued.
5.            All control wiring conductors shall be copper.  Interconnections
between shipping splits of a single piece of equipment shall be fitted with
connectors or fanning strips constructed and identified to prevent incorrect
connection. The most widely used (for local conditions) connectors and fanning
strips and other coupling elements shall be employed.
6.            All field control wiring terminations shall be labeled and be made
to terminal blocks or appropriate receptacles for plug-in connections.
Receptacles shall have appropriate restraints to prevent plugs from loosening.
7.            The inverter rating nameplate shall be permanently attached to a
non-removable part on the front of the inverter enclosure.

 
34 (41)

--------------------------------------------------------------------------------

 

F.            OPERATION REQUIREMENTS
1.            The Unit shall be designed for unattended and automatic operation.
The Unit shall determine the acceptable operating conditions based on battery
voltage, SOC (state of charge), and AC grid Voltage.
2.            The Unit shall have provisions for remote turn on/off of the
system via SCADA, assuming all requisite safe operating conditions exist.
3.            The Unit shall be designed to export or consume energy in
accordance with a remote signal or with a predetermined schedule. (e.g. load
shifting, spinning reserve, black start, etc).
4.            When there is no demand for the Unit to export or import power,
the Unit shall have set points at which to maintain each battery system at an
appropriate SOC subject to predetermined algorithms.
G.           ELECTROTECHNICAL REQUIREMENTS (See Technical Specifications, Part
4)
H.           ENVIRONMENTAL REQUIREMENTS
1.           The Unit shall be able to operate continuously at full
charge/discharge at worst case outdoor ambient air temperatures and humidity as
specified in the Technical Specifications without degradation of performance.
2.           The Unit shall be designed to operate at elevations as shown in the
Technical Specifications.
I.             CONTROLS, INSTRUMENTATION, AND ENERGY ACCOUNTING
The Unit shall consist of the following control systems:
- Unit Controls
- Battery Management System
- Inverter Controls
- SCADA
- Energy accounting system


1. UNIT CONTROLS
a.           The Unit Master Controls shall be based on PLC platform. The Unit
Controls shall act as a master controller and interface with the battery
monitoring system (BMS), the inverter controls, and SCADA.
b.           The Unit Controls shall calculate the power available for import or
export depending on mode of operation.
c.           The Unit Master Controls shall receive a remote dispatch signal
from the Grid Control Authority. The dispatch signal shall correspond to a
specific amount of power to import or export.
d.           The Unit Controls shall employ appropriate control systems to
insure the actual output power of the Unit corresponds to the power demanded
either from the ramp rate control algorithm or the external demand signal to
within +/-5%.
e.           When there is no demand for the Unit to export or import power, the
Unit shall have set points at which to maintain each battery system at an
appropriate SOC subject to predetermined algorithms.
f.            The Unit Master Controls shall regulate charge/discharge power
based on feedback from the BMS and Inverter Controls.  Should either of the two
sub systems report abnormal but acceptable conditions, the Unit Controls shall
derate the power input / export to maintain a safe operating
environment.  Should a safe operating environment not be achievable, the Unit
controls shall disconnect the system from the grid.


Note: all controls, instrumentation, and the alarm panel shall be marked and
have symbols Russian.
2.            BMS (BATTERY MANAGEMENT SYSTEM)
a.            The BMS shall monitor the voltage and temperature of each cell and
shall also monitor the battery system current.

 
35 (41)

--------------------------------------------------------------------------------

 

b.           The BMS shall balance the individual cell voltages, insuring that
all cells within a given string are at the same voltage, within a tolerance of
3% or less SOC.
c.           The BMS system shall monitor the cells for abnormal conditions such
as under voltage, over voltage, over temperature, under temperature, and over
current.
3.            INVERTER CONTROLS
a.            Each inverter shall be controlled and monitored by its own
microprocessor-based controller. The inverter controller shall protect the
inverter module from abnormal operation conditions such as over current, over
temperature, and any grid fault conditions including, but not limited to,
anti-islanding.
b.           A hardware Emergency Stop button with a protective cover that
prevents accidental operation shall be readily accessible from the front of the
inverter.  The Emergency Stop button shall disconnect all input power sources
and turn off the inverter output.
4.            SCADA SYSTEM (Supervisory Control and Data Acquisition System)
a.     The SCADA system shall monitor the operation of all devices: Unit Master
Controls, Inverter Controls and BMS.
b.     The user shall have control over the Unit through the SCADA graphical
user interface, from a control panel mounted on the enclosure or a remote
control panel, including connecting SCADA through Internet. Menu screens shall
provide the user with the following capabilities: (1) toggle between auto and
manual operation, (2) set limits for charge and discharge parameters, (3)
perform diagnostics such as capacity and efficiency test routines, and (4) place
inverters online or offline.
c.            SCADA communications from each device (GES System Controls, BMS,
and Inverter Controls) shall feed into a single access point for the remote
SCADA system.
d.           The SCADA graphical user interface shall have an intuitive
interface and be localized (in Russian).
5.            Energy accounting system
a.            A system for accounting for power exported/imported to and from
the grid shall consist of electronic bi-directional energy meters, measuring
transformers mounted on the AC side, as well as switchgear and other equipment.
b.           Energy meters and measuring transformers shall be entered in the RF
State Register of Measuring Equipment, have compliance certificates and
calibration certificates.
c.            Energy meter class of accuracy shall be 0.2 S, that of measuring
transformers, 0.5.
d.           The design shall enable easy removal and installation of energy
meters and measuring transformers for calibration or replacement.
e.            All energy accounting system equipment shall be located within the
enclosure.
PART 3 – REQUIREMENTS REGARDING FACTORY TESTS, UNIT INSTALLATION, START-UP,
COMMISSIONING AND ACCEPTANCE TESTING


3.1          OBJECTIVE
A.           To provide factory and on-site quality control, testing, start-up
and to support commissioning services as specified herein.
3.2          FACTORY TESTS OF THE UNIT
A.           Ener1 shall successfully perform its standard factory tests plus
any other factory tests that may be specified and mutually agreed to by Ener1
and MGTES. A factory test report shall be available upon request. MGTES shall be
afforded an opportunity to have its experts present at the factory tests.
Evaluation tests may be conducted during factory tests, for which Ener1 shall,
at its own expense, retain an independent specialized entity.
B.           At a minimum, the tests shall demonstrate the following:
1.            Verification of key technical parameters: The following
measurements shall be verified against a calibrated test device. All voltages
and currents shall be within 1%; all power readings shall be within 2%.

 
36 (41)

--------------------------------------------------------------------------------

 

a.            AC Voltage
b.            AC Current
c.            AC Power (kVA and kW)
d.            Inverter DC Voltage
e.            Inverter DC Current
f.             Inverter AC Voltage
g.            Inverter AC Current
h.            Inverter AC Power (kVA and kW)
2.            Rated Power (Burn-in) Test: The battery shall be charged and
discharged at a continuous AC power rating. The period and amplitude of the
discharge shall be defined by a simulated utility dispatch signal.  The
following points shall be monitored:
a.            AC Voltage
b.            AC Current
c.            AC Power (kVA and kW)
d.            Inverter DC Voltage
e.            Inverter DC Current
f.             Inverter DC Power (kW)
g.            Inverter AC Voltage
h.            Inverter AC Current
i.             Inverter AC Power (kVA and kW)
j.             Inverter temperature
k.            Battery cell voltages
l.             Battery temperatures
m.           Thermal (IR) scan of bolted connections (battery terminals,
inverter DC and AC field terminals, etc.)
n.            Outdoor and indoor ambient temperature
o.            Parasitic/Passive Load
p.            Total Charge / Discharge Energy
3.            Round Trip Efficiency Test: The battery shall be charged and
discharged following the schedule below and the AC output power at the PCC shall
be recorded.
a.            25% of rated power
b.           50% of rated power
c.            75% of rated power
d.           100% of rated power.
4.            Full Load Discharge / Recharge Test: The battery shall be charged
to 100% SOC. Upon reaching 100% SOC, the battery shall be discharged at full
power (100% of rated power) until the minimum cell voltage is reached. When the
minimum cell voltage is reached, the BMS shall inhibit the GES System controls
from further discharging the battery. The duration of the test shall be noted
and the battery capacity verified. The battery shall then be charged to 100%
SOC. When the maximum cell voltage is reached the BMS shall inhibit the GES
System controls from further charging the battery. The duration of the test
shall be noted and the battery capacity verified. Any alarms shall be recorded.
5.            Battery Monitoring System Tests
a.            Measurement
b.            Cell Balancing
c.            Protective Function Check-up
6.            Systems Inspections & Tests
a.            HVAC functionality
b.            Electrical Protection
c.            Grounding System & Ground Fault Detection
d.            Compliance with specification and local codes

 
37 (41)

--------------------------------------------------------------------------------

 

3.3          UNIT INSTALLATION
A.           The requisite installation operations shall be carried out by MGTES
personnel under management and supervision of Ener1 engineering supervisors.
A.           The following general and visual inspections shall be performed on
site by Ener1 engineering supervisors at the time the equipment is installed. An
Ener1 engineering supervisor shall prepare and submit report documentation to
MGTES for each of the following items:


1.      Visually inspect the exterior and interior of all Unit systems for signs
of damage, cleanliness, and foreign objects.
2.      Install and assemble all battery modules and other items within the
container.  If each Unit includes multiple containers, install interconnecting
wiring, raceways, ducts, and piping.


3.      Verify control, monitoring, and power wiring terminations for correct
routing, support, termination, and tightness.
4.      Verify sizing and connection of field installed power and ground
conductors.
5.      Verify that the installation conforms to factory drawings, requirements,
and procedures.
6.      Verify control logic revision level and verify correct software set
points.
3.4         UNIT START-UP
A.          Ener1’s engineering supervisors shall perform required start-up
procedures, involving MGTES personnel.  At a minimum, the following tests shall
be performed.


1.            Verify all indicators, control operators, and power switches.
2.            Verify all manual and automatic control functions and sequences of
the Unit under normal and abnormal conditions.
3.            Verify all AC and DC bus voltage and current metering devices and
circuits.
4.            Verify Unit remote control system.
5.            Verify proper operation of HVAC system and controls.
6.            Verify all protective functions and alarms, including ground loop.
7.            Verify operation of systems for data logging, event recording, and
data communications.
8.            Verify energy accounting system.


3.5          COMMISSIONING AND ACCEPTANCE TESTING
A.          Ener1 shall provide on-site support to perform commissioning and
acceptance testing, including the presence of an engineering supervisor at each
site, and shall conduct acceptance testing, including tests to confirm the
warranted targets (performance tests).
B.           At a minimum, commissioning and acceptance testing shall
demonstrate the following:
1.            Verification of key technical parameters: The following metering
points shall be verified against a calibrated test device. All voltages and
currents shall be within 1%; all power readings shall be within 2%.
a.            AC Voltage
b.            AC Current
c.            AC Power (kVA and kW)
d.            Inverter DC Voltage
e.            Inverter DC Current
f.             Inverter AC Voltage
g.            Inverter AC Current
h.            Inverter AC Power (kVA and kW)
2.            Round Trip Efficiency Test: The battery shall be charged and
discharged following the schedule below and the AC output power at the PCC shall
be recorded.
a.            25% of rated power
b.           50% of rated power
c.            75% of rated power

 
38 (41)

--------------------------------------------------------------------------------

 

d.           100% of rated power.
3.           Full Load Discharge Test: The battery shall be charged to 100% SOC.
Upon reaching 100% SOC, the battery shall be discharged at full power (100% of
rated power) until the minimum cell voltage is reached. When the minimum cell
voltage is reached, the BMS shall inhibit the Unit Controls from further
discharging the battery. The duration of the test shall be noted and the battery
capacity verified.
4.           Normal and abnormal operating sequence and protective functions.
5.           Performance of any and all other tests that could not be conducted
at the manufacturer’s premises to a sufficient extent.
6.           Preparation of a Report on the results of such tests, including a
report showing that any warranted targets have been confirmed.
7.           Pilot operations shall continue for eighteen (18) months. Ener1
shall provide technical support throughout the pilot operation period and the
warranty period, including on site availability throughout the above period, of
a skilled engineering supervisor capable of communicating in Russian, who shall
be accessible 24 hours a day via a cell phone. Such engineering supervisor shall
arrive at any site within 5 day of being summoned by MGTES on his cell phone.
3.6         COMPLETION OF THE UNIT’S PILOT OPERATION
A.          Ener1 shall provide on-site support, including availability of a
skilled engineering supervisor at each site, during tests on completion of
eighteen (18) months of pilot operation, including tests intended to confirm the
achievement of warranted targets (performance tests). In order to run such tests
intended to confirm the achievement of warranted targets, Ener1 shall retain an
independent specialized organization at its expense. When analyzing results of
the performance tests, an aging ratio of equipment – 0.95 – shall be taken into
account.
B.           At a minimum, the tests shall provide for the following:
1.            Verification of key technical parameters: The following metering
points shall be verified against a calibrated test device. All voltages and
currents shall be within 1%; all power readings shall be within 2%:
a.            AC Voltage
b.            AC Current
c.            AC Power (kVA and kW)
d.           Inverter DC Voltage
e.            Inverter DC Current
f.             Inverter AC Voltage
g.            Inverter AC Current
h.            Inverter AC Power (kVA and kW)
2.            Round Trip Efficiency Test: The battery shall be charged and
discharged following the schedule below and the AC output power at the PCC shall
be recorded.
a.            25% of rated power
a.            50% of rated power
b.            75% of rated power
c.            100% of rated power.
3.            Full Load Discharge Test: The battery shall be charged to 100%
SOC. Upon reaching 100% SOC, the battery shall be discharged at full power (100%
of rated power) until the minimum cell voltage is reached. When the minimum cell
voltage is reached, the BMS shall inhibit the Unit controls from further
discharging the battery. The duration of the test shall be noted and the battery
capacity verified.
4.            Normal and abnormal operating sequence and protective functions.
5.            Preparation of a Report on the results of such tests, including a
report showing that any warranted targets have been confirmed.
6.            Preparation of a Pilot Operation Report.

 
39 (41)

--------------------------------------------------------------------------------

 

PART 4 – TECHNICAL SPECIFICATIONS OF THE UNIT


PARAMETER
 
PARAMETER VALUE
 
WARRANTED /
ABSOLUTE 
TARGET / 
         
Battery Capacity (Unit 1/ Unit 2)
 
2.0 MWh / 3.0 MWh / (*)
 
Warranted
         
AC Rated Voltage, 3 ph. 50Hz
 
400 Volts (+10%, -12%)
 
Absolute
         
Displacement Power Factor:
 
>0.95, controllable to +/- 0.95
(VAR export)
             
Current Harmonics:
 
<5% THD
             
AC Short Circuit Current:
 
100% of rated
             
Max DC Rated Voltage:
 
1050 VDC
             
DC Nominal Voltage:
 
750 – 1050 VDC
 
Absolute
         
DC Voltage Ripple:
 
< 2%
             
Efficiency of inverter:
 
> 95%
             
Rated Ambient Temp:
 
-45°C to 50°C (-49°F to 122°F)
             
AC Rated Power (Unit 1/ Unit 2): /
 
2 MW / 1 MW (*)
 
Warranted
         
Maximum Charge / Discharge Rate: /
 
1 С
             
System Round Trip Efficiency, Minimum: /
 
88%
 
Warranted /
         
Maximum Parasitic Load:
 
<2% of power rating
   


 
40 (41)

--------------------------------------------------------------------------------

 
 
PARAMETER
 
PARAMETER VALUE
 
WARRANTED /
ABSOLUTE 
TARGET / 
         
Nominal Parasitic Load:
 
<1% of power rating
             
Altitude Rating:
 
Max. 2000 m (6562 ft.)
             
Humidity (relative):
 
15-95% (non-condensing)
             
Storage Temp:
 
-45 to 85°C (-49 to 185°F)
             
Lifetime number of charge-discharge cycles (approximate):
 
1600
             
Unit availability (defined as a ratio of hours in a year while the Unit is ready
for operation, to total hours in a year (8,760 hours)), min.:
                 
-      first 6 months of pilot operation
  
0.96
  
Warranted
         
subsequent year of pilot operation and each year of commercial operation  /
       

 
 
41 (41)

--------------------------------------------------------------------------------

 